AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with pres29@hotmail.com
that is stored at premises owned, maintained,
controlled, or operated by Microsoft Corporation

cose no. 1 1- ASIA A)

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
{] evidence of a crime;
LJ contraband, fruits of crime, or other items illegally possessed;
CL] property designed for use, intended for use, or used in committing a crime;
L] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:

Title 18, United States Code, Sections 1341 (mail fraud), 1343 (wire fraud), 1349 (conspiracy to commit wire and mail
fraud) and 1956 (money laundering).

The application is based on these facts: See attached affidavit.

[] Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

C) YY Uw—!

Applicant's signature

Jennifer WalkowSla , FI

 

 

 

 

Printed Name and Title

Sworn to before me and signed in my presence:

Date: [ha xscat SF), 20] )

. : . ie Wi . ; . if i 1]
City and State Milwaukee. iscogsin -_56915-NJ Filed 08/28/t8—P ot se —p a U . Magistrate Judge

 
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT APPLICATION

 

I, Jennifer M. Walkowski, being first duly sworn on oath, do hereby depose and say:
Introduction

li: I am a Special Agent with the Federal Bureau of Investigation (FBI) of the United
States Department of Justice. I have been so employed with the FBI since November 2, 2003.

2: Since entering on duty with the FBI, I have investigated criminal violations,
including but not limited to, bank robbery, Hobbs Act violations, theft of government property,
wire fraud, mail fraud, mortgage fraud, health care fraud, corporate fraud, civil rights violations,
public corruption, and money laundering. In my capacity as an FBI Special Agent, I am charged
with investigating these and other criminal violations, including the violations pertaining to the
matter described in this affidavit, which are violations of Title 18, United States Code,

Sections 1341 (mail fraud), 1343 (wire fraud), 1349 (conspiracy to commit wire and mail fraud)
and 1956 (money laundering).

3. All the information contained in this affidavit is based on my personal knowledge,
my review of documents and other records obtained in the course of this investigation,
information I have obtained in the course of this investigation from witnesses having personal
knowledge of the events and circumstances described herein, and from other law enforcement
officers involved in this investigation, all of whom I believe to be truthful and reliable. I have
not included in this affidavit every detail I know about this investigation.

4, ] submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant for identity information, user profile

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 2 of 85 Document 1
information, images, IP logs, email messages, instant messages, and other private data retained
regarding Hotmail account pres29@hotmail.com, for the dates 01/01/2004 through 07/18/2013.

3. Based upon information I believe to be truthful and reliable, I submit that this
account was used during the commission of the following federal crimes: Title 18 U.S.C. § 1349
(Conspiracy to Commit Wire or Mail Fraud); Title 18 U.S.C. § 1341 (Fraud by Mail); Title 18
U.S.C. § 1343 (Fraud by Wire, Radio, or Television); and Title 18 U.S.C. §§ 1956, 1957 (Money
Laundering).

6. The statements contained in this affidavit are based in part on my training and
experience, as well as on information provided to me by other law enforcement officers.
Because this affidavit is being submitted for the limited purpose of securing a search warrant, I
have not included cach and every fact known to me concerning this investigation. Instead, I have
set forth only the facts which I believe are necessary to establish the necessary foundation for the
requested warrant. This affidavit is intended to show only that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter.

7 This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703 (a), (b)(1 (A), &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

Facts Supporting Finding of Probable Cause that
Hotmail account pres29@hotmail.com Was Involved In Wire Fraud, Mail Fraud,
Conspiracy to Commit Mail and Wire Fraud, and Money Laundering

8. On April 3, 2018, and May 1, 2018, in Case No. 18-CR-62 (E.D. Wis.), a grand

jury in this judicial district charged Defendants Brian Ganos and Mark Spindler by Indictment

and Superseding Indictment, respectively, with, among other things, conspiring to commit mail

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 3 of 85 Document 1
and wire fraud in connection with a set-aside contract fraud scheme, in violation of 18 U.S.C.
§ 1349. R. 1, 25.

9. In Count 14 of the Superseding Indictment, the grand jury also charged Defendant
Ganos with conspiring with others to launder the proceeds of the set-aside contract fraud scheme
charged in Count One, in violation of 18 U.S.C. § 1956(h), by engaging in financial transactions
involving use of, among other things, accounts of Defendant Sonag Company. See R. 25, Count
14, J§ 45-53.

10. In Counts 18-24 of the Superseding Indictment, the grand jury also charged
Ganos with engaging in spending money laundering transactions, in violation of 18 U.S.C.

§ 1957, each of which alleged transactions involved Sonag Company accounts and property.
R. 25, Counts 18-24.

ii I have reviewed the facts alleged in Counts One, Fourteen, and 18-24 of the
Superseding Indictment, a copy of which is attached hereto as Exhibit 1. I have also reviewed
financial and other records pertinent to those counts. In particular, I have analyzed and
summarized the financial transactions and have traced the sources of funds used in those
transactions. I have also interviewed witnesses, and reviewed summaries of witness interviews,
concerning the facts alleged in Counts One, Fourteen, and 18-24.

Tz: Based on my above-descrihed review, analysis, and summary of the financial
records concerning the financial transactions discussed in Counts One and Fourteen, and charged
in Counts 18-24, and based on the witnesses interviews I have conducted, and reports of
interviews I have read, I attest that the facts alleged in Counts One, Fourteen, and 18-24 of the

grand jury’s Superseding Indictment are true and correct to the best of my knowledge.

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 4 of 85 Document 1
13. On June 20, 2019, Ganos pled guilty to counts 4 (Wire Fraud) and 10 (Mail
Fraud) of the Superseding Indictment. Counts 4 and 10 charge executions of the conspiracy to
devise and execute the scheme to defraud charged in count one. As part of Ganos’ plea
agreement, a copy of which is attached hereto as Exhibit 2, in the statements of facts he admitted
to a lengthy recitation of facts regarding the conspiracy and scheme to defraud.

14. Mark Spindler remains charged in count one (Conspiracy to Commit Wire or Mail
Fraud), which is scheduled to be tried on January 21, 2020. Thus, evidence that supports the
conspiracy and scheme to defraud charged in count one will be relevant to that trial.

Evidence identified in the investigation gives probable cause to believe that the Hotmail account
pres29@hotmail.com was used to generate email communications that are evidence of the
conspiracy and scheme to defraud charged in count one.

15. As alleged in the indictment, Ganos led the conspiracy and scheme to operate
companies with straw owners who qualified as a socially and economically disadvantaged
individual or as a service-disahled veteran, but who did not actually control the companies. The
conspirators then fraudulently obtained small business program certifications as to the status of
the companies and used those certifications to obtain over $200 million in federal, state, and
local contract payments to which they were not entitled. Through the conspiracy and scheme, the
conspirators enriched themselves, undermined the small business programs, and deprived honest
small businesses of opportunities for work. Ganos hired Lori Michaud in 1996 as an employee
of Sonag, to manage all of Sonag’s financial and accounting matters. In 2004 and 2006
respectively, Ganos started up new companies Nuvo and C3T. Ganos expected Michaud to
perform all financial and accounting duties for those companies also, but without diminishing his

control over those companies, so in October of 2010, Ganos instructed her to establish her own

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 5of85 Document 1
accounting business, and operate as a contractor. Michaud did so, and continued to work only for
Ganos and the companies he controlled, from the same office in the building owned by Ganos
where she had been working all along as a Sonag employee. At Ganos’ direction, Michaud
routinely transferred the profits from C3T and Nuvo to bank, investment and vendor accounts
owned by Ganos. Ganos instructed her to make these transfers appear as if they were legitimate
husiness expenses on the books of each company, by creating fraudulent accounting transactions.
Ganos regularly used email to communicate with Michaud and others to operate the husiness and
commit the scheme. Cooperating witnesses describe a work environment where most of the
employees worked on job sites, and only approximately eight to twelve employees worked at the
corporate office located on Florist Avenue at any given time. Therefore, much of the routine
communication occurred by email. This information was corroborated during a search of the
Florist Avenue corporate office, where agents seized several million emails located on the
corporate server. Of those emails, over 800,000 were sent and received by the main conspirators.
These emails were further analyzed by the investigative team, and found to include regular
business communications to and from Ganos at both his official Sonag Construction Company
business email address, briang@sonag.com and email address pres29@hotmail.com account
which had been determined to he Ganos’ personal Hotmail email address through investigation
and witness interviews. Michaud confirmed this, and added the specific example of daily cash
reports Ganos requested, which she would send to either briang@sonag.com or
pres29@hotmail.com.

16. _—_‘_ I reviewed official business emails for Sonag, Sonag Ready Mix, Nuvo, C3T and
Pagasa. During the course of my review, I observed that Ganos used pres29@hotmail.com for

official business, demonstrated by the following examples:

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 6 of 85 Document 1
e On September J, 2010, 12:02:13 CDT, Michaud sent an email from her official
Sonag Construction Company business email address lorim@sonag.com
(lorim@sonag.com) to Spindler’s official Komisar & Spindler business email
address mark(@kscpafirm.com (mark@kscpafirm.com), briang@sonag.com, and
pres29@hotmail.com. The subject of this email is: Nuvo WC Audit Results
Revised. In this email, Michaud discusses payroll matters for Sonag Ready Mix
truck drivers. This email demonstrates Ganos used his personal email for official
business. Spindler is also included on the email demonstrating he has knowledge
that Ganos is receiving business information on his personal email.

e On October 5, 2010, 15:40:18 CDT, Michaud sent an email from
lorim@sonag.com to pres29@hotmail.com and briang@sonag.com. The subject
of the email is: My Business. Michaud informed Ganos that she spoke with
Spindler about what she needed to do to set up her company and separate
retirement account, and asked how she should set up her business phone. This
demonstrates Michaud’s knowledge of Ganos’ use of both pres29@hotmail.com
and briang@sonag.com for business use.

e On May 31, 2011, 17:41:13 CDT, Spindler sent an email from
mark@kscpafirm.com to Michaud’s official LJM Accounting Services, Inc.
business email address lori@ljmaccounting.com (lori@ljmaccounting.com) and
to pres29@hotmail.com. The subject of this email is: Re: Info you requested
and the attachment is labeled “2010 C3T financial.pdf’ This was a reply to an
earlier email Michaud sent to Spindler. Michaud writes “Can you also send the

C3T Statements to Brian's other email address which is pres29@hotmail.com.”

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 7 of 85 Document 1
This demonstrates both Michaud’s and Spindler’s knowledge of Ganos’ use of
both pres29@hotmail.com and briang@sonag.com for business use.

e On December 3, 2011, 11:29:25 CST, Thomas Chambers replied to an email from
his official business Shorewest Surety Services, Inc. business email address m
tchambers@shorewestsurety.com (tchambers@shorewestsurety.com) to
ljmaccounting.com, briang@sonag.com and to pres29@hotmail.com. The subject
is: Re: revised FS. The body of the email discusses edits to the financial
statements of Sonag, C3T and Nuvo. This demonstrates Michaud’s and
Chambers’ knowledge of Ganos’ use of both pres29@hotmail.com and
briang@sonag.com for business use.

e On June 10, 2013, 14:26:21 CDT, Ganos forwarded an email briang@sonag.com
to pres29@hotmail.com. The subject of the email is: Fwd: Fireplace Tile
Layout. The forwarded email was sent from Odessa Millan’s official C3T
Construction Company business email address Odessa.millan@c3tco.com
(Odessa.millan@c3tco.com). This email further corroborates Ganos’ use of both
pres29@hotmail.com and briang@sonag.com for official business use, and also
indicates in this instance a preference for pres29@hotmail.com.

e On January 22, 2016, 14:53, Ganos sent a reply from pres29@hotmail.com to
lori@ljmaccounting.com. The subject is: Re: Bank Balance and Daily Cash.
Ganos writes “Thanks”. This is part of an email chain beginning January 21,
2016 at 4:25 PM, during which Michaud sends attachments to Ganos labeled

“Daily Cash — 2015 YTD Tri City” and “Daily Cash 2015 Nuvo YTD Tri City”,

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 8 of 85 Document 1
This email further corroborates Ganos’ use of pres29@hotmail.com for official
business use.
BACKGROUND CONCERNING EMAIL

his In my training and experience, I have learned that Microsoft Corporation,
provides a variety of on-line services, including electronic mail (“email”) access, to the public.
Microsoft allowed subscribers to obtain email accounts at the domain name Hotmail.com, like
the email account listed in Attachment A. Microsoft acquired Hotmail in 1997. Microsoft
released the final version of Hotmail! in October 2011 and it was replaced by Outlook.com in
2012. Certain users of hotmail.com accounts continue to use their Hotmail account even though
new accounts are now Outlook.com accounts. Subscribers obtain an account by registering with
Microsoft. During the registration process, Microsoft asks subscribers to provide basic personal
information. Therefore, the computers of Microsoft are likely to contain stored electronic
communications (including retrieved and unretrieved email for Microsoft subscribers) and
information concerning subscribers and their use of Microsoft services, such as account access
information, email transaction information, and account application information. In my training
and experience, such information may constitute evidence of the crimes under investigation
because the information can be used to identify the account’s user or users.

2. In my training and experience, evidence of who was using an email account may
be found in address books, contact or huddy lists, email in the account, and attachments to
emails, including pictures and files.

3. In my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account. Such

information can include the subscriber’s full name, physical address, telephone numhers and

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 9 of 85 Document 1
other identifiers, alternative email addresses, and, for paying subscribers, means and source of
payment (including any credit or bank account number). In my training and experience, such
information may constitute evidence of the crimes under investigation because the information
can be used to identify the account’s user or users. Based on my training and my experience, |
know that, even if subscribers insert false information to conceal their identity, this information
often provides clues to their identity, location, or illicit activities.

4. In my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems. This
information can include the date on which the account was created, the length of service, records
of log-in (i.e., session) times and durations, the types of service utilized, the status of the account
(including whether the account is inactive or closed), the methods used to connect to the account
(such as logging into the account via the provider’s website), and other log files that reflect usage
of the account. In addition, email providers often have records of the Internet Protocol address
(“IP address”) used to register the account and the IP addresses associated with particular logins
to the account. Because every device that connects to the Internet must use an IP address, IP
address information can help to identify which computers or other devices were used to access
the email account.

=) In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such as
technical problems, billing inquiries, or complaints from other users. Email providers typically
retain records about such communications, including records of contacts between the user and
the provider’s support services, as well as records of any actions taken by the provider or user as

a result of the communications. In my training and experience, such information may constitute

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 10 of 85 Document 1
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users.

6. Pursuant to 18 U.S.C. § 2713, this application seeks a warrant to search all
responsive records and information under the control of Microsoft, a provider subject to the
jurisdiction of this court, regardless of where Microsoft has chosen to store such information.
The government intends to require the disclosure pursuant to the requested warrant of the
contents of wire or electronic communications and any records or other information pertaining to
the customers or subscrihers if such communication, record, or other information is within
Hotmail’s possession, custody, or control, regardless of whether such communication, record, or
other information is stored, held, or maintained outside the United States.

As explained herein, information stored in connection with an email account may provide crucial
evidence of the “who, what, why, when, where, and how” of the criminal conduct under
investigation, thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my training and experience, the
information stored in connection with an email account can indicate who has used or controlled
the account. This “user attrihution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. For example, email
communications, contacts lists, and images sent (and the data associated with the foregoing, such
as date and time) may indicate who used or controlled the account at a relevant time. Further,
information maintained by the email provider can show how and when the account was accessed
or used. For example, as described helow, email providers typically log the Internet Protocol
(IP) addresses from which users access the email account, along with the time and date of that

access. By determining the physical location associated with the logged IP addresses,

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 11 of 85 Document 1
investigators can understand the chronological and geographic context of the email account
access and use relating to the crime under investigation. This geographic and timeline
information may tend to either inculpate or exculpate the account owner. Additionally,
information stored at the user’s account may further indicate the geographic location of the
account user at a particular time (e.g., location information integrated into an image or video sent
via email). Last, stored electronic data may provide relevant insight into the email account
owner’s state of mind as it relates to the offense under investigation. For example, information in
the email account may indicate the owner’s motive and intent to commit a crime (e.g.,
communications relating to the crime), or consciousness of guilt (e.g., deleting communications
in an effort to conceal them from law enforcement).
Conclusion

17. Based on the facts that the grand jury found in the Superseding Indictment, the
guilty plea that Ganos signed, and the above listed examples, I suhmit that there exists probahle
cause to believe that Ganos was substantially involved in the charged conspiracy with Mark
Spindler to commit Wire Fraud and Mail Fraud, and that Hotmail account pres29@hotmail.com

was used to facilitate those crimes.

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 12 of 85 Document 1
ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with pres29@hotmail.com that is stored at
premises owned, maintained, controlled, or operated by Microsoft Corporation, a company

headquartered at Redmond, Washington.

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 13 of 85 Document 1
ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Microsoft Corporation (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States, and including any emails, records, files, logs,
or information that has been deleted but is still available to the Provider, the Provider is required
to disclose the following information to the government for each account or identifier listed in

Attachment A:

a. The contents of all emails and instant messages associated with the account,
including stored or preserved copies of emails sent to and from the account, draft emails, the
source and destination addresses associated with each email, the date and time at which each
email was sent, and the size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP
address used to register the account, log-in IP addresses associated with session times and dates,
account status, alternative email addresses provided during registration, methods of connecting,
log files, and means and source of payment (including any credit or hank account number);

C. The types of service utilized;

d. All records or other information stored at any time by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures, and files;

Case 2:19-mj-00915-NJ Filed 08/29/19 Page 14 of 85 Document 1
e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of actions taken; and
i For all information required to be disclosed pursuant to this warrant, the physical
location or locations where the information is stored.
The Provider is hereby ordered to disclose the above information to the government within 14

DAYS of the issuance of this warrant.

3
Case 2:19-mj-00915-NJ Filed 08/29/19 Page 15 of 85 Document 1
Il. Information to be seized by the government
All information described above in Section I that constitutes fruits, contraband, evidence,
and instrumentalities of violations of Title 18, United States Code, Sections 1341 (mail fraud),
1343 (wire fraud), 1349 (conspiracy to commit wire and mail fraud) and 1956 (money
laundering) those violations involving Brian Ganos and Mark Spindler and occurring after
01/01/2004 including, for each account or identifier listed on Attachment A, information

pertaining to the following matters:

(a) Evidence of mail fraud, wire fraud, conspiracy to commit wire and mail fraud and
money laundering committed by Brian Ganos, Mark Spindler and other co-
conspirators;

(b) Evidence indicating how and when the email account was accessed or used, to
determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner;

(c) Evidence indicating the email account owner’s state of mind as it relates to the
crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).

(e) The identity of the person(s) who communicated with the user ID about matters
relating to mail fraud, wire fraud, conspiracy to commit wire and mail fraud and

money laundering, including records that help reveal their whereabouts.

4
Case 2:19-mj-00915-NJ Filed 08/29/19 Page 16 of 85 Document 1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,

 

 

Plaintiff,
Wy; Case No. 18-CR-62 (PP-DEJ)
BRIAN L. GANOS,
Defendant.
PLEA AGREEMENT
1. The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, Scott J. Campbell, Zachary J. Corey, and
Michael A. Carter, Assistant United States Attorneys, and the defendant, Brian L. Ganos,
individually and by attorney Stephen P. Hurley, pursuant to Rule 11 of the Federal Rules of
Criminal Procedure, enter into the following plea agreement:
CHARGES

ee The defendant has been charged in counts one to twenty-four of a twenty-five-
count superseding indictment. Counts one to twenty-four allege violations of Title 18, United
States Code, Sections 2, 1341, 1343, 1349, 1956 and 1957. The defendant is the sole owner and
president of Sonag Company, Inc. (“Sonag Company”), which has been charged in counts one
and fourteen of the superseding indictment for violations of Title 18, United States Code,
Sections 1349 and 1956.

3, The defendant has read and fully understands the charges contained in the

superseding indictment. He fully understands the nature and elements of the crimes with which

U.S. EXHIBIT

2
CHESS SEFCOOPENS Fed CELIAS TafehY Pep Bsvartei”

 
he has been charged, and the charges and the terms and conditions of the plea agreement have
been fully explained to him by his attorney.

4. The defendant voluntarily agrees to plead guilty to counts four and ten of the
superseding indictment, which are incorporated as part of this plea agreement as if set forth in
full here.

5. The defendant acknowledges, understands, and agrees that he is, in fact, guilty of
counts four and ten of the superseding indictment. The parties acknowledge and understand that
if this case were to proceed to trial, the government would be able to prove the facts in
Attachment A beyond a reasonable doubt. The defendant admits that the facts in Attachment A
are true and correct and establish his guilt beyond a reasonable douht.

This information is provided for the purpose of setting forth a factual basis for the plea of
guilty. It is not a full recitation of the defendant’s knowledge of, or participation in, this offense.
PENALTIES

6. The parties understand and agree that each of the offenses to which the defendant
will enter a plea of guilty carry the following maximum terms of imprisonment and fine: twenty
(20) years and $250,000. Each count also carries a mandatory special assessment of $100 and a
maximum of three (3) years of supervised release.

2. The defendant acknowledges, understands, and agrees that he has discussed the
relevant statutes as well as the applicable sentencing guidelines with his attorney.

DISMISSAL OF REMAINING COUNTS

8. The government agrees to move to dismiss the remaining counts of the
superseding indictment as they apply to the defendant at the time of sentencing, and to dismiss
the original indictment in its entirety as it relates to Brian L. Ganos.

9, The government agrees to move to dismiss counts one and fourteen of the

2

CHSSSASHHCOOLS-AT FEM BBPSAS Payee dBaP(Sdaameht4.
superseding indictment as they apply to Sonag Company, Inc. at the time of sentencing, and to
dismiss the original indictment in its entirety as it relates to Sonag Company, Inc.
ELEMENTS
10. The parties understand and agree that in order to sustain the charge of wire fraud
as set forth in the count four of the superseding indictment, the government must prove each of
the following propositions beyond a reasonable doubt:

First, that the defendant knowingly devised or participated in a scheme to defraud or to
obtain money or property by materially false or fraudulent pretenses, representations, or
promises;

Second, that the defendant did so with the intent to defraud;

Third, the scheme involved a materially false or fraudulent pretense, representation, or
promise; and

Fourth, that for the purpose of carrying out the scheme or attempting to do so, the
defendant caused interstate wire communications to take place, in the manner charged in the

particular count.

Vig The parties understand and agree that in order to sustain the charge of mail fraud
as set forth in count ten of the superseding indictment, the government must prove each of the

following propositions heyond a reasonable doubt:

First, that the defendant knowingly devised or participated in a seheme to defraud or to
obtain money or property by materially false or fraudulent pretenses, representations, or
promises;

Second, that the defendant did so with the intent to defraud;

Third, the scheme involved a materially false or fraudulent pretense, representation, or
promise; and

Fourth, that for the purpose of carrying out the scheme or attempting to do so, the
defendant knowingly caused the use of the United States Mails in the manner charged in the
particular count.

3

Casee7iternj-60968-RO Filed O8AG1f Heaged19 O8 8Hopsvanidht1

IMR oie re Se nanan

ot eee nen na
SENTENCING PROVISIONS

12. The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the
presentence report, including that the presentence report be disclosed not less than 35 days
before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any
objections, to be established by the court at the change of plea hearing.

13. The parties acknowledge, understand, and agree that any sentence imposed by the
court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to
the Sentencing Guidelines when sentencing the defendant.

14. The parties acknowledge and agree that they have discussed all of the sentencing
guidelines provisions which they believe to be applicahle to the offenses sct forth in counts four
and ten of the superseding indictment. The defendant acknowledges and agrees that his attorney
in turn has discussed the applicable sentencing guidelines provisions with him to the defendant’s
satisfaction

15. The parties acknowledge and understand that prior to sentencing the United States
Probation Office will conduct its own investigation of the defendant’s criminal history. The
parties further acknowledge and understand that, at the time the defendant enters a guilty plea,
the parties may not have full and complete information regarding the defendant’s criminal
history. The parties acknowledge, understand, and agree that the defendant may not move to
withdraw the guilty plea solely as a result of the sentencing court’s determination of the
defendant’s criminal history.

Sentencing Guidelines Calculations

16. The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence ahove or below

4

Ceseer2ibirfj-6699S-NI ira Cee) Po Aaggel ad bf sPopseanidats
the guideline range. The parties further understand and agree that if the defendant has provided
false, incomplete, or inaccurate information that affects the calculations, the government is not
bound to make the recommendations contained in this agreement.
Relevant Conduct
17. The parties acknowledge, understand, and agree that pursuant to Sentencing
Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating
the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to
which the defendant is pleading guilty.
Base Offense Level
18. The parties agree to recommend to the sentencing court that the applicable base
offense level for counts four and ten of the superseding indictment is seven (7) under Sentencing
Guidelines Manual § 2B1.1(a)(1).
Specific Offense Characteristics
19, The parties acknowledge and understand that the government will recommend to
the sentencing court that the loss amount should he determined to account for the entire
fraudulent scheme alleged in the superseding indictment, and that a 28-level increase for a loss
exceeding $250,000,000 under Sentencing Guidelines Manual § 2B1.1(b)(1)(O) should be
applied to the offense level. The parties acknowledge and understand that the defendant will not

join this recommendation.

20. The parties acknowledge and understand that the government will recommend to

=

the sentencing court that a 2-level increase for use of sophisticated means under Sentencing

Guidelines Manual § 2B1.1(b)(10)(C) is applicable to the offense charged in counts four and ten.

The parties acknowledge and understand that the defendant reserves the right to argue against

this enhancement.

5

CaSED7i Pi rA]-OB8ES-NO Pred Vae/h Mager oF eH oBsRaMdm1

ENE ere Ree

 

we ere re

—=—.
Role in the Offense

2b. The parties acknowledge and understand that the government will recommend to
the sentencing court that a 4-level increase be given for an aggravating role in the offense
pursuant to Sentencing Guidelines Manual § 3B1.1(a). The parties acknowledge and understand
that the defendant reserves the right to argue against this enhancement entirely or for a 2-level or
3-level increase for a less aggravating role.

22. The parties acknowledge and understand that the government will recommend to
the sentencing court that a 2-level increase should he given for obstruction of justice pursuant to
Sentencing Guidelines Manual § 3C1.1. The parties acknowledge and understand that the
defendant reserves the right to argue against this enhancement.

Acceptance of Responsibility

2a: The parties acknowledge and understand that the government will recommend to
the sentencing court that no decrease he given for acceptance of responsibility under Sentencing
Guidelines Manual § 3E1.1 & application note 4, hecause the government contends that a 2-level
increase for ohstruction of justice is warranted under Sentencing Guidelines Manual § 3C1.1.
The parties acknowledge and understand that the defendant reserves the right to argue that a
decrease for acceptance of responsibility under Sentencing Guidelines Manual § 3E1.1 should
apply.

Sentencing Recommendations

 

24. Both parties reserve the right to provide the district court and the probation office
with any and all information which might he pertinent to the sentencing process, ineluding but
not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors. Neither party will provide the
6

CEESOASLCOPES-NT Filed BB/2S/49 Page Sol dfsPIsbelitteht4
court or the probation office with information that has not been disclosed to the other party.

25. Both parties reserve the right to make any recommendation regarding any other
matters not specifically addressed by this agreement.

26. The government agrees to recommend a sentence of no longer than 78 months of
incarceration. The parties understand that the defendant is not required to join the government in
making its reeommendation, and that the defendant will be free to recommend that any different
sentence be imposed.

Court’s Determinations at Sentencing

27. The parties acknowledge, understand, and agree that neither the sentencing court
nor the United States Probation Office is a party to or bound by this agreement. The United
States Probation Office will make its own recommendations to the sentencing court. The
sentencing court will make its own determinations regarding any and all issues relating to the
imposition of sentence and may impose any sentence authorized by law up to the maximum
penalties set forth above. The parties further understand that the sentencing court will be guided
by the sentencing guidelines but will not be bound by the sentencing guidelines and may impose
a reasonable sentence above or below the calculated guideline range.

28. The parties acknowledge, understand, and agree that the defendant may not move
to withdraw the guilty plea solely as a result of the sentence imposed by the court.

FINANCIAL MATTERS

29. The defendant acknowledges and understands that any and all financial
obligations imposed by the sentencing court are due and payable in full upon entry of the
judgment of conviction.

30. The defendant agrees to provide to the United States Attorney’s Office (USAO)

with this plea agreement, and also upon request of the USAO’s Financial Litigation Unit (FLU)
7

CERES AI-OOSES-RI Filed CaReHD Haage’ es UPeDopebEMeYt

 
during any period of probation or supervised release imposed by the court, a complete and sworn
financial statement, for himself personally and for Sonag Company, Inc., on forms provided hy
the USAO and any documentation required by the forms. The defendant further agrees, upon
request of the USAO whether made before—or if the defendant still owes outstanding financial
obligations in this case, after-—sentencing, to promptly cooperate in the identification of assets in
which the defendant has an interest and cooperate in the liquidation of any such assets in order to
fulfill his financial obligations nnposed in this case.

Fine

 

31. The parties acknowledge and understand that the parties will recommend to the
sentencing court to impose a fine of $5,000 against the defendant pursuant to Sentencing
Guidelines Manual § 5E1.2(c)(3). Prior to sentencing, the defendant agrees to provide a check in
the amount of $5,000 to the Clerk’s Office of the Eastern District of Wisconsin specifying in a
cover letter that the check is meant to satisfy any fine that is imposed in this case.

Special Assessment

32. The defendant agrees to pay the special assessment in the amount of $200 prior to
or at the time of sentencing.

Forfeiture

33, The defendant acknowledges and understands that:

a. By signing the stipulation and settlement agreement attached hereto as
Attachment B, on behalf of himself and Trinity Marketing, Inc. (“Trinity
Marketing”), the defendant has agreed (1) to withdraw his and Trinity
Marketing’s claims to the Chevrolet Corvette Stingray Convertihle bearing
vehicle identification number 1G1 YE3D74E5117919, and (2) to the forfeiture

of that vehicle, in the related civil forfeiture case United States v. One 2014

8
CHESSASHHCOOHENT Filed B8/28AS Pagfeal dPsPrsuelnteht4
Chevrolet Corvette Stingray Convertible bearing vehicle identification
number (VIN) 1G1 YE3D74E5117919, 16-CV-1594 (E.D. Wis.);

. By signing the stipulation and settlement agreement attached hereto as
Attachment C, on behalf of himself and Trinity Marketing, the defendant has
agreed (1) to withdraw his and Trinity Marketing’s claims to the real property
commonly known as 201 Zephyr Way, #2800, Winter Park, Colorado, and
(2) upon resolution of the claim of Zephyr Mountain Lodge Association, Inc.
to that real property, to the forfeiture of that real property, in the related civil
forfeiture case United States v. Certain Real Property Commonly Known as
201 Zephyr Way, #2800, Winter Park, Colorado, 17-CV-208 (E.D. Wis.);

. By signing the stipulation and settlement agreement attached hereto as
Attachment D, on behalf of himself and Sonag Company, the defendant has
agreed (1) to withdraw his and Sonag Company’s claims to the
Approximately $1,349,496.00 in United States currency from UBS account
ending in 0703, and the remaining approximately $567,780.32 in United
States currency from UBS account ending in 0589, and (2) to the forfeiture of
those amounts of seized currency, in the related civil forfeiture case United
States v. Approximately $1,349, 496.00 in United States currency from UBS
account ending in 0703, et al., 17-CV-1770 (E.D. Wis.)

. By signing the stipulation and settlement agreement attached hereto as
Attachment E, on behalf of himself and Sonag I, LLC (“Sonag I”), the
defendant has agreed (1) to withdraw his and Sonag I’s claims to the real
property commonly known as 5500 (to include 5510) West Florist Avenue,

Milwaukee, Wisconsin, and (2) upon resolution of the claim of lienholder

9

CHESS%4 SErGf-OOSPS-NI Filed CARGAS egw 4PaPoBsvartehtL

 

Soya nee) an rere rasa nie ened neta et

Se
Cornerstone Community Bank to that real property, to the forfeiture of that
real property, in the related civil forfeiture case United States v. Certain Real
Property Commonly Known as 5500 (to include 5510) West Florist Avenue,
Milwaukee, Wisconsin, 18-CV-519 (E.D. Wis.).

34, The defendant agrees to cooperate, both individually and on behalf of any entity
he controls, including Trinity Marketing, Sonag I, and Sonag Company, with the government in
effectuating the terms of the civil forfeiture case settlement agreements attached hereto as
Attachments B, C, D, and E, whose terms the parties hereby agree be incorporated into this plea
agreement. The defendant agrees to take all reasonable steps requested by the United States,
including executing documents needed to pass clear title to forfeitable assets to the United States
and to facilitate the sale of such forfeitable assets. If called upon to do so by the government, the
defendant agrees to testify truthfully in any judicial forfeiture proceeding regarding forfeiture
matters, including any proceedings regarding any third-party claims as to property subject to
forfeiture in this matter.

35. The parties stipulate to the immediate entry of a preliminary order of forfeiture
imposing a money judgment of forfeiture against the defendant in the amount of $500,000.

36. The defendant agrees that the United States may immediately obtain entry of a
preliminary order of forfeiture forfeiting, as substitute assets to satisfy the money judgment of
forfeiture, each of the following property items:

a. an undivided 1.9096% interest in Unit 49A of Bay Lake Tower at Disney's
Contemporary Resort; a leasehold condominium (Orange County, FL);
Membership No. 605401013178; Contract No. 10012304.000, Brian L. Ganos

and Gianna Ganos (Estimate: 375 Points);

10

CESE21BFI-BB8ES-NG FRG CHRefo Tage IO bt Ss RMU e
b. an undivided 0.5092% interest in Unit 53B of Bay Lake Tower at Disney's
Contemporary Resort; a leasehold condominium (Orange County, FL);
Membership No. 605401013178; Contract No. 10012304.001, Brian L. Ganos
and Gianna Ganos (Estimate: 100 Points);

c. a1967 Ford Mustang Shelby bearing VIN 67400F7A02797 (titled in the name
of Brian L. Ganos);

d. a1969 Chevrolet Camaro bearing VIN 124379N695109 (titled in the name of
Brian L. Ganos);

e. a2009 Ford Mustang Shelby GT500 bearing VINIZVHT88S295 140756
(titled in the name of Brian L. Ganos); and

f. a2016 Cadillac Escalade bearing VIN 1GYS4HKJ4GR416084 (currently
titled in the name of Sonag Ready Mix LLC).

37. The parties agree that (a) the government shall be limited to seizing and forfeiting
the property items identified in paragraph 36 for the purposes of satisfying the money judgment
of forfeiture, and (b) only the net proceeds from the sale of the property items identified in
paragraph 36—and the net proceeds of none of the property items to be civilly forfeited—shall
be credited against the money judgment of forfeiture. Upon forfeiture of the items identified in
paragraph 36, the government will file a satisfaction of the money judgment of forfeiture.

38. The parties agree that the government may immediately seize the property items
identified in paragraphs 36(a)-36(e). If the sentencing court imposes a term of imprisonment,
then within fourteen days after the defendant reports to prison, or if the sentencing court imposes
no term of imprisonment, then within eight weeks after sentencing, the government may seize
the property items identified in paragraph 36(f). The defendant agrees that he and his agents

shall cooperate with the government’s efforts to effect such seizures.

li

CRELISAWOASING HifSuG826}2o PRags bP ot sP BYEUTHENES
39. If the sentencing court imposes a term of imprisonment, then within fourteen days
after the defendant reports to prison the government will move to lift, on a prospective basis
only, the March 1, 2019 restraining order that the court entered in this case to escrow the
approximately $3,173 in weekly payments that Sonag Company is receiving from Sonag Ready
Mix (“SRM”) as payment for Sonag Company’s sale to SRM of Sonag Company’s one-half
interest in SRM. Alternatively, if the sentencing court imposes no term of imprisonment, then
within eight weeks after sentencing the government agrees to move to lift, on a prospective basis
only, the March 1, 2019 restraining order. In either event, the parties agree that: (a) the
government is entitled to retain, and to the immediate entry of a preliminary order of forfeiture
forfeiting as a directly forfeitable asset under 18 U.S.C. § 982(a), all of the money that has been
paid into the government’s escrow account under the court’s March 1, 2019 restraining order up
to the date when the government moves to lift the restraining order on a prospective basis and (b)
the defendant will have the right to receive such payments that SRM makes for Sonag
Company’s sale to SRM of Sonag Company’s one-half interest in SRM thereafter.

40. Within five days after entry of guilty pleas pursuant to this plea agreement, and
acceptance of those pleas by the district court, the defendant agrees to dismiss, on behalf of
himself and Sonag Company, Inc., his and Sonag Company’s appeal of the restraining order in
Case No. 19-1458 (7th Cir.).

41, The defendant agrees that the forfeiture provisions of this plea agreement are
intended to, and will, survive him, notwithstanding the abatement of any underlying criminal
conviction after the execution of this agreement. The forfeitability of any particular property
pursuant to this agreement shall be determined as if defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors, and assigns until the agreed

forfeiture, including any agreed money judgment amount, is collected in full.

12

REZ IST ROASNG Ru CHPSeH2o PBagd 8 ‘ot sO HUEUeAT
42.

DEFENDANT’S WAIVER OF RIGHTS

In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

a.

43,

If the defendant persisted in a plea of not guilty to the charges against him, he
would be entitled to a speedy and public trial by a court or jury. The
defendant has a right to a jury trial. However, in order that the trial be
conducted by the judge sitting without a jury, the defendant, the government
and the judge all must agree that the trial be conducted by the judge without a

jury.

If the trial is a jury trial, the jury would be composed of twelve citizens
selected at random. The defendant and his attorney would have a say in who
the jurors would be by removing prospective jurors for cause where actual
bias or other disqualification is shown, or without cause by exercising
peremptory challenges. The jury would have to agree unanimously before it
could return a verdict of guilty. The court would instruct the jury that the
defendant is presumed innocent until such time, if ever, as the government

establishes guilt by competent evidence to the satisfaction of the jury beyond a

reasonable doubt.

If the trial is held by the judge without a jury, the judge would find the facts
and determine, after hearing all of the evidence, whether or not he was
persuaded of defendant’s guilt beyond a reasonable doubt.

At such trial, whether by a judge or a jury, the government would be required
to present witnesses and other evidence against the defendant. The defendant
would be able to confront witnesses upon whose testimony the government is
relying to obtain a conviction and he would have the right to cross-examine
those witnesses. In turn the defendant could, but is not obligated to, present
witnesses and other evidence on his own behalf. The defendant would be
entitled to compulsory process to call witnesses.

At such trial, defendant would have a privilege against self-incrimination so
that he could decline to testify and no inference of guilt could be drawn from
his refusal to testify. If defendant desired to do so, he could testify on his own
behalf.

The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

13

CREF TS GOS NG REPRISES o PRage Delo sPAsUeUTAehEt

 

 

Sue er ape aes
The defendant further acknowledges that as a part of the guilty plea hearing, the court may
question the defendant under oath, on the record, and in the presence of counsel! about the
offense to which the defendant intends to plead guilty. The defendant further understands that
the defendant’s answers may later be used against the defendant in a prosecution for perjury or
false statement.

44. The defendant acknowledges and understands that he will be adjudicated guilty of
the offenses to which he will plead guilty and thereby may he deprived of certain rights,
including but not limited to the right to vote, to hold public office, to serve on a jury, to possess
firearms, and to be employed by a federally insured financial institution.

45, Tbe defendant knowingly and voluntarily waives all claims he may have based
upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth
Amendment. The defendant agrees that any delay between the filing of this agreement and the
entry of the defendant’s guilty plea pursuant to this agreement constitutes excludable time under
the Speedy Trial Act.

46. The defendant knowingly and voluntarily waives any claim or objection he may
have based on statute of limitations.

Further Civil or Administrative Action

47, The defendant acknowledges, understands, and agrees that the defendant has
discussed with his attorney and understands that, except as specified in the following paragraph,
nothing contained in this agreement, including any attachment, is meant to limit the rights and
authority of the United States of America or any other state or local government to take further
civil, administrative, or regulatory action against the defendant, including but not limited to any
listing and debarment proceedings to restrict rights and opportunities of the defendant to contract

with or receive assistance, loans, and benefits from United States government agencies.

14

CASE 3-18-AjUOSLSEN THREPBEIZEA 9 PBRYe SE dPasP SURAT
48. The parties agree that if the defendant satisfies the financial and forfeiture-related
obligations set forth in paragraphs 33-41 above, the United States will not pursue any civil
liability the defendant has related to this matter, including any civil liability under the False
Claims Act, 31 U.S.C. § 3729 et seg. The defendant has provided sworn financial statements to
the United States with this plea agreement. The United States has relied on the accuracy and
completeness of those financial statements in reaching this agreement, and the defendant
warrants that those financial statements are complete, accurate, and current, to the best of his
knowledge. The parties further agree that, if the United States learns of any asset(s) in which the
defendant had an interest at the time of this agreernent that have a value of $50,000 or more and
that were not disclosed in the financial statements, the United States is immediately entitled to
one hundred percent of any such undisclosed asset(s) from the defendant.

49, The defendant agrees not to contest or dispute any action by any federal agency to
suspend or debar the defendant, Sonag Company, Ine., and any other entity in which the
defendant has any interest, direct or indirect, presently or in the future, from government
contracting.

Further Action by Internal Revenue Service

50. Nothing in this agreement shall be construed so as to limit the Internal Revenue
Service in discharging its responsibilities in connection with the collection of any additional tax,
interest, and penalties due from the defendant as a result of the defendant’s conduct giving rise to
the charges alleged in the superseding indictment.

GENERAL MATTERS

af, The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.
15

CASE 2: TS -FCOSTS-Na FRCP OSS 9 PEge-a' dfs Beate”

 

ee eee eerie
52. The parties acknowledge, understand, and agree that this plea agreement will be
filed and become part of the public record in this case.

53. The parties acknowledge, understand, and agree that the United States Attorney’s
office is free to notify any local, state, or federal agency of the defendant’s conviction.

54, The defendant understands that pursuant to the Victim and Witness Protection
Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the
United States, the victim of a crime may make a statement describing the impact of the offense
on the victim and further may make a recommendation regarding the sentence to be imposed.
The defendant acknowledges and understands that comments and recommendations by a victim
may be different from those of the parties to this agreement.

EFFECT OF DEFENDANT’S BREACH OF PLEA AGREEMENT

a. The defendant acknowledges and understands if he violates any term of this
agreement at any time, engages in any further criminal activity prior to sentencing, or fails to
appear for sentencing, this agreement shall become null and void at the discretion of the
government. The defendant further acknowledges and understands that the government’s
agreement to dismiss any charge against him personally or against Sonag Company, Inc. is
conditional upon final resolution of this matter. If this plea agreement is revoked or if the
defendant’s conviction ultimately is overturned, then the government retains the right to reinstate
any and all dismissed charges. The defendant hereby knowingly and voluntarily waives any
defense based on the applicable statute of limitations for any charges filed against the defendant
as a result of his breach of this agreement. The defendant understands, however, that the
government may elect to proceed with the guilty plea and sentencing.

VOLUNTARINESS OF DEFENDANT’S PLEA

 

56. The defendant acknowledges, understands, and agrees that he will plead guilty
16

CBEZIS AT ROPE ING HPSYGH 3520 Paagd Solo sP WUEUTHeHES
freely and voluntarily because he is in fact guilty. The defendant further acknowledges and
agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.

17

EBL -BOCISRG FiRG VHP} Po Pegged Slots eGkUR APS

 
ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with
me and has advised me of the implications of the sentencing guidelines. I have discussed all
aspects of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.

Date: _(0 - 3 - his Pas
BRIAN L. GANOS a

Defendant

 

I am the defendant’s attorney. I carefully have reviewed every part of this agreement with the
defendant.

   

Date: Oa os i

  

ST ; EY
Attorney for Defendant

  

For the United States of America:

Date: GI 5 /Z0] Ld
“] MATTHEW D. KRUEGER

United States Attorney

Date: 6- 3- 4 Had

SCOTT J. CAMPBELL
ZACHARY J. COREY
MICHAEL A. CARTER
Assistant United States Attorneys

 

18

CHBE>24ERAI-BBSISRG He CURY}f Fagg SPbtSs Peeor det
A

United States v. Brian L, Ganos, Case No. 18-CR-62
Attachment A

Beginning in approximately June 2004, and continuing through August 2016 in

the State and Eastern District of Wisconsin and elsewhere, Brian L. Ganos knowingly
participated with other persons and entities known and unknown in a scheme to defraud the
United States, the State of Wisconsin, Milwaukee County, and other entities, and to obtain
money and property from them, namely, payments on contracts and purchase orders, by means
of materially false and fraudulent pretenses, representations, and promises, and with use of the
United States mail and interstate wire communications.

Background

2.

Each year, federal agencies contract to purchase goods and services. In addition,

the federal government provides substantial funds to finance construction projects initiated by
state and local governments, public transit agencies, and airport authorities.

3.

Some federal contracts are set aside to be awarded only to small businesses that

are certified as meeting eligibility criteria relating to their size and status. Similarly, federal law
aims to provide small businesses owned by socially and economically disadvantaged individuals
an opportunity to compete for federally funded transportation contracts.

4

5.

Two such programs that assist small businesses are the following:

The United States Small Business Administration’s (“SBA”) 8(a) Business
Development Program (“8(a) Program”) helps small businesses that are owned by
socially and economically disadvantaged individuals. A firm certified through the
8(a) Program as a Small Disadvantaged Business is eligible to receive federal
procurement contracts that are set aside for Small Disadvantaged Businesses.

The United States Department of Transportation’s (“US DOT”) Disadvantaged
Business Enterprise (“DBE”) Program helps small husinesses that are owned and
controlled by socially and economically disadvantaged individuals by requiring
that a portion of US DOT funds he directed to such firms. As a condition of
receiving US DOT funds, the State of Wisconsin maintains a DBE Program
according to US DOT regulations. The State of Wisconsin has authorized the
Wisconsin Unified Certification Program, a cooperative of Wisconsin cities,
counties, and airport authorities that recognize each other’s DBE certifications.
Milwaukee County is a member of the Wisconsin Unified Certification Program.
A firm certified by Milwaukee County qualifies to receive DBE funds for
federally funded transportation projects and also for projects funded by other
members.

The small business programs described above share certain eligibility criteria that

a firm must meet, including the following:

CHESSASHFLCOPES-AT Filed 08/09/49 Pagelzel dr dBocpmaitnertt

te me eevee or ee i oe inert na
a. Size: The firm must be small according to SBA size standards and specified
levels of average annual gross receipts;

b. Ownership: The firm must be at least 51% percent owned by a socially and
economically disadvantaged individual; and

it. Control: The disadvantaged owner must control the firm. Control includes both
day-to-day management and long-term decision-making authority. Factors
relevant to control include whether the disadvantaged owner: (i) has the
experience necessary to control the firm; (ii) has ultimate managerial control over
others; (iii) receives higher compensation from the firm than others receive; and
(iv) is dependent upon others for critical support, such as financing and bonding.

6. To become certified under these smali business programs, a firm must submit an
application and supporting documentation to the certifying agency to show that it meets the
eligibility criteria. Likewise, to maintain a certification, a firm must make periodic submissions
confirming that it continues to meet the eligibility criteria.

7. Any firm seeking a contract with the federal government must register in an
online database maintained by the United States General Services Administration (“GSA”) and
make specific representations regarding the firm, including the firm’s qualifications for small
business programs. The firm must renew those representations each year and attest to their
accuracy under the penalty of perjury.

8. Contracting officials for federal agencies rely upon the GSA database in
determining whether a firm is eligible to receive an 8(a) set-aside contract.

9. Brian L. Ganos was the sole owner and president of Sonag Company, Inc.
(“Sonag Company”), a Wisconsin corporation that performed construction work. Sonag
Company operated out of an office building on West Florist Avenue in Milwaukee, Wisconsin
(“the Florist Avenue building”). Ganos was also the purported Chief Executive Officer and
Treasurer of Sonag Ready Mix, LLC (“Sonag Ready Mix”), of which Sonag Company owned
approximately 50%.

10. Jorge Lopez was a Hispanic-American and Minnesota resident who purported to
be the 85% owner and president of Nuvo Construction Company, Inc. (“Nuvo”). From inception
of Nuvo to the summer of 2004, Lopez worked for Nuvo. Subsequently, Lopez worked full-time
on construction projects for Southwest Minnesota Housing Partnership (“SWMHP”), which is
located in Slayton, Minnesota.

11. Nuvo was a Wisconsin corporation that performed construction work and
purported to provide ready-mix concrete. From the summer of 2004 forward, Nuvo’s office was
located in the Florist Avenue building. As noted, Lopez was Nuvo’s nominal president and 85%
owner. Ganos purported to own only 15% of Nuvo and to serve only as its vice president. Nuvo
was certified by the SBA under the 8(a) Program as a Small Disadvantaged Business from 2004
until it graduated from the 8(a) Program in 2013. From 2005 to at least 2016, Nuvo was also
certified by Milwaukee County as a DBE to provide ready-mix concrete.

2

CREZIGU COAST in Wepszo}20 PRage 56 SF BScuseetintent4s
12. Sonag Ready Mix was a Wisconsin limited liability company owned by Sonag
Company and Nicholas Rivecca, Sr.. It principally provided ready-mix concrete for construction
projects. The concrete operations were located in Menomonee Falls, Wisconsin, and several
sites in Milwaukee, Wisconsin. From at least 2002 to approximately 2015, Sonag Ready Mix’s
business operations were conducted mainly in an office in Menomonee Falls, Wisconsin. Since
2015, Sonag Ready Mix’s business operations have been conducted mainly in an office on West
Hampton Avenue in Milwaukee, Wisconsin.

Scheme to Defraud

13. Ganos’s company—Sonag Company—performed construction work as a Small
Disadvantaged Business certified in the 8(a) Program from 1994 to 2003. Lopez was an
employee of Sonag.

14. ‘In approximately 2001, as Ganos anticipated Sonag Company’s graduation from
the 8(a) Program, Ganos encouraged Lopez to join him in operating an company that would seek
certification in the 8(a) Program.

[5. Thereafter, Lopez changed the name of a business he owned to Nuvo, and
transferred 15% ownership to Ganos, leaving Lopez with 85% ownership. For several years,
Lopez attempted to operate Nuvo in Milwaukee with assistance from Ganos and Sonag
Company.

16. On or about January 9, 2003, Ganos, Lopez, and others submitted Nuvo’s
application to Milwaukee County to be certified as a DBE for construction work. The
application stated that Lopez devoted 100% of his time to Nuvo, and that Ganos devoted just 5%
of his time to Nuvo. The application also stated that Lopez had responsibility for all financial
and management decisions. The County certified Nuvo as a DBE based upon those
Tepresentations.

17. Thereafter, Ganos, Lopez, and others submitted and/or caused to be submitted No
Change Affidavits to Milwaukee County. The No Change Affidavits were submitted in Lopez’s
name and falsely represented that there had been no changes that would affect Nuvo’s eligibility
for DBE certification. The most recent No Change Affidavit was submitted in October 2015.

18. On or about June 9, 2004, Ganos, Lopez and others submitted and/or caused to be
submitted Nuvo’s application to the SBA to be certified under the 8(a) Program. The application
stated that Lopez devoted 100% of his time to managing Nuvo, and that Ganos devoted 0% of
his time to managing Nuvo. The application also stated that Ganos was not socially and
economically disadvantaged for purposes of the application, and that Ganos did not (a) receive
higher compensation than Lopez, nor (b) provide financial or bonding support, office space, or
equipment to Nuvo.

19. Just a few days before Nuvo’s 8(a) application was submitted, in June 2004,
Lopez accepted an offer to begin full-time employment as a Senior Project Manager for SWMHP
in Slayton, Minnesota. Around that time, Lopez moved to Minnesota and began working full

3

CASE 2:48-ThCOO8T5-No HEP BBZEA oP Baye FPoreeruBe a eties

ET tg mT on SReige ROR OEE rant oe
time for SWMHP. This was not disclosed to the SBA in Nuvo’s 8(a) application.

20. On or about September 23, 2004, the SBA certified Nuvo as a Small
Disadvantaged Business based upon the representations in Nuvo’s application. Soon thereafter,
in October 2004, Nuvo submitted a business plan, which upon the SBA’s approval allowed Nuvo
to bid on 8(a) set-aside contracts. The business plan listed Lopez as having an annual salary of
$48,000 per year, and listed Ganos as receiving no annual salary at all. The business plan did not
disclose that Lopez was working full-time in Minnesota for SWMHP.

ole Thereafter, from 2005 to 2012, Ganos, Lopez, and others submitted and caused to
be submitted Nuvo’s 8(a) annual updates to maintain Nuvo’s 8(a) certification. These annual
updates fraudulently represented that Lopez was Nuvo’s full-time, day-to-day manager and that
Ganos received no compensation from Nuvo.

22. From 2005 through 2012, Ganos, Lopez, and others caused Nuvo to register in
GSA databases and complete annual representations in those databases in order to seek federal
contracts. These submissions in the GSA databases falsely represented that Nuvo qualified for
certification under the 8(a) Program.

23. In 2005, Lopez arranged for SWMHP to pay his compensation through a
consulting contract rather than as an employee in order to conceal that Lopez was working full
time on projects for SWMHP in Minnesota. Through the arrangement, SWMHP paid Lopez’s
compensation to Nuvo, and Nuvo then paid Lopez that same compensation through Nuvo’s
payroll system. Ganos was made aware of this arrangement by L.M.

24, From 2004 through 2016, as Ganos knew, multiple Nuvo employees earned more
income from Nuvo than Lopez did.

25. On or about June 7, 2005, Ganos and others caused Nuvo to submit an application
to Milwaukee County to expand Nuvo’s DBE certification to include Ready Mix Concrete and
Trucking. The application did not disclose that Lopez worked full-time in Minnesota for
SWMHP. Milwaukee Country granted the expansion.

26. Onor about June 18, 2008, Ganos and certain co-conspirators submitted and/or
caused to be submitted a Five-Year Update Form to Milwaukee County—in Lopez’s name and
signature—that falsely swore that Nuvo continued to meet the DBE eligibility criteria.

Die From mid-2004 through 2016, Lopez had little involvement in Nuvo. Lopez did
not have the benefits or burdens of ownership, nor did he have actual control of Nuvo. Instead,
Ganos and others exercised control over key aspects of Nuvo, including long-term strategic
decisions, finances, bonding, personnel, compensation, and day-to-day operations. Nor did
Nuvo operate independently of other Ganos-controlled companies. Instead, aspects of Nuvo’s
operations, bonding, and finances were entwined with the other the companies, including Sonag
Company.

28. Ganos and others exercised control over Nuvo’s bonding, which was essential to
obtaining federal set-aside contracts. Ganos arranged for Nuvo to obtain bonding through an
4

E&SE 218-AjVOPESNT THREPEEIZE/A 9 PRG} Sb%t BECURICU ett
agent and personal friend, T.C., who provided bonding for Sonag Company and C3T. Nuvo’s
bonding was based upon guarantees by Sonag Company and Ganos personally, as well as
financial statements that reported the consolidated finances of Sonag Company, Nuvo, and C3T.

29. Lopez rarely received accurate financial reports or made significant decisions
about Nuvo’s finances. When Nuvo began generating profits, substantial amounts of money
were transferred from Nuvo to companies Ganos controlled, including Sonag Company.

30, Routinely, others executed contracts, cheeks, and other documents in Lopez’s
name; and others also possessed access to Lopez’s email accounts so that emails could be sent
and received in Lopez’s name.

31. From the same office that handled Sonag Ready Mix operations, employees
would prepare Nuvo quotes for customers that wanted to purchase from a DBE firm. Sonag
Ready Mix employees would take orders for Nuvo and determine which concrete plant would fill
the Nuvo order. The same Sonag Ready Mix employees would also generate and send Nuvo
invoices. For a time, Sonag Ready Mix employees would simply place a “Nuvo” sticker on the
top of invoices generated from Sonag Ready Mix’s system. At no time did Lopez have any
meaningful involvement in Nuvo’s concrete operations.

Be By 2014, five trucks were titled in Nuvo’s name. Ganos and others arranged to
transfer Nuvo’s trucks to a new entity, Grand C Trucking LLC, in which Lopez had no
ownership stake. The transfers appeared to be bona fide sales when, in reality, neither Nuvo nor
Lopez received any consideration for the trucks.

33. | Ganos and others hired concrete truck drivers onto Nuvo’s payroll. Although
these drivers received paychecks from Nuvo, Sonag Ready Mix employees supervised these
“Nuvo” drivers and made the personne! decisions regarding them—including hiring, firing, and
compensation. Lopez had no control over these Nuvo drivers.

34. | Ganos and others arranged for financial transactions to occur between Nuvo and
Sonag Ready Mix that ensured that all profits from Nuvo concrete sales flowed through to Sonag
Ready Mix.

35. Ganos and others used and/or caused to he used Nuvo’s &(a) Program certification
and DBE certification to obtain numerous federal construction contracts that were set aside for
Small Disadvantaged Businesses and concrete orders on contracts that were subject to DBE

requirements.

36. The fraudulently obtained federal 8(a) set-aside contracts and concrete purchase
orders were performed by various combinations of employees, equipment, and resources of
companies that Ganos controlled, including Sonag Company and Sonag Ready Mix.

37. From 2004 through 2016, Nuvo received approximately $60,700,000 in payments
for 8(a) set-aside contracts from the U.S. Department of Veterans Affairs and the U.S.
Department of Defense. Nuvo was not entitled to those payments because Nuvo did not actually
meet the 8(a) program eligibility requirements. Many of the payments were transmitted to Nuvo

5

CBSE ZAS =| BOGEN FH PEPEASEV9 9 PRAGe 86% BECUR Matt

Speer tere ope

ern nar ag ont race
by means of interstate wires.

38. From 2005 through 2016, Nuvo received approximately $8,500,000 in payments
for concrete purchase orders on projects that were suhject to DBE requirements. Nuvo was not
entitled to those payments because Nuvo did not actually meet the DBE program requirements.
Nuvo routinely mailed invoices to obtain payment on those purchase orders through the United
States mail.

39. Of all participants in the scheme, Ganos obtained the largest share of the
proceeds. Ganos directed the transfer of large sums from Nuvo to other companies he controlled
and arranged for Nuvo to make various purchases and payments for Ganos’s benefit.

Execution of Scheme (Count Four)

40. On or about November 30, 2015, Ganos caused the following wire
communication to be transmitted in interstate commerce: a Construction Payment Invoice for
$150,363.99 was submitted from Nuvo in Milwaukee, Wisconsin, through the Internet to the
Defense Logistics Agency in Ogden, Utah, for work on Army contract numher W911SA-12-D-
0008, which was an 8(a) set-aside contract awarded to Nuvo.

Execution of Scheme (Count Ten)

41, On or about September 24, 2014, Ganos caused the following matter to be
delivered by United States mail, according to the direction thereon, and to whom it was
addressed: Nuvo invoice numbers 31701, 31702, 31754, 31812, 31857, and 31900, totaling

$41,871.84, were mailed from Sonag Ready Mix, LLC, on behalf of Nuvo, to Zenith Tech, Inc,,
Waukesha, Wisconsin, seeking payment for work on State Highway 20 in Racine County.

6

CASE 2-18-FijVOSESENT THRE PEHZSA 9 PARE dr BBCUBEChettl
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN :
AT LAW AND IN ADMIRALTY i

 

UNITED STATES OF AMERICA,
Plaintiff,
v. Case No. 16-CV-1594

ONE 2014 CHEVROLET CORVETTE
STINGRAY CONVERTIBLE, VEHICLE
IDENTIFICATION NUMBER (VIN)
IGLYE3D74ES5117919, WITH ALL
APPURTENANCES AND ATTACHMENTS
THEREON,

Defendant.

 

STIPULATION AND SETTLEMENT AGREEMENT

 

The Plaintiff, the United States of America, by its attorneys, Matthew D. Krueger, United
States Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United
States Attorney; and the claimants, Brian Ganos and Trinity Marketing Services, Inc., by and
through their attorney, Andrew W. Erlandson (collectively referred to as the “Parties”), hereby

stipulate and agree as follows:

1.  OnNovember 30, 2016, the United States filed a Verified Complaint for Civil
Forfeiture Jn Rem against the defendant property, one 2014 Chevrolet Corvette Stingray |
Convertible bearing vehicle identification number (VIN) 1G1 YE3D74E5117919, with all
appurtenances and attachments thereon (the “Defendant Property”). The Complaint alleges that |

the Defendant Property was involved in a money laundering transaction in violation of 18 U.S.C. i

CaS@ 2:48 =F QH25ENI FERRED OBIOGA 9 Payé afi4oflascumeal Hees
§§ 1956(a)(1) and 1957, and is therefore subject to forfeiture to the United States of America
pursuant to 18 U.S.C. § 981(a)(1)(A).

2. On January 4, 2017, Brian Ganos and Trinity Marketing Services, Inc.
(collectively referred to as the “Claimants”) filed claims to the Defendant Property and answers
to the Complaint. Claimants warrant and represent that they are the sole owners of the
Defendant Property.

ae No other claims or answers have been filed in this action as to the Defendant
Property, and pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions, the time for filing a claim and answer in this action has
passed.

4. The Parties hereby agree to settle this action on the terms set forth below.

5. The Claimants hereby consent and agree to the immediate entry of a judgment of
forfeiture on the Complaint for Civil Forfeiture in rem consistent with the following terms:

A. Claimants Brian Ganos and Trinity Marketing Services, Inc. hereby
withdraw their claims to the Defendant 2014 Chevrolet Corvette Stingray
Convertible bearing vehicle identification number 1G1YE3D74E5117919.

B. Claimants Brian Ganos and Trinity Marketing Services, Inc. agree that all
right, title, and interest in the Defendant 2014 Chevrolet Corvette Stingray
Convertible bearing vehicle identification number 1G1 YE3D74E5117919
shall be forfeited to and shall vest in the United States of America for
disposition aceording to law.

6. The Claimants hereby waive all time limits set forth in 18 U.S.C. § 983 and any
claim to further notice of forfeiture.

7. Each party shall hear its own costs, attorney’s fees, and expenses.

8. The Claimants hereby waive any and all claims they have or might have against

the United States of America, the United States Department of Justice, the United States Marshal

z
Case 2:18-onjQUUS25ANJ FR#dMOS/29A 9P Raya aid4of BScubecuMmehe1
Service, the United States Department of Defense — Office of the Inspector General, the Federal
Bureau of Investigation, and all agents, officers, and employees thereof (hereinafter the
“Released Parties”), relating to the seizure or forfeiture of the Defendant Property, including any
claims for loss of use, or lost profits or interest.

9. The Claimants agree to hold the Released Parties harmless from any and all
claims of third parties pertaining to the Defendant Property.

10. This agreement is contingent upon Claimant Brian Ganos’s entry into, and faithful
execution of his obligations and agreements under his plea agreement to be filed in the criminal
case United States v. Brian L. Ganos, et al., Case No. 18-CR-62 (E.D. Wis.). Claimant Brian
Ganos understands that this Stipulation and Settlement Agreement will be made an attachment to
his plea agreement and will be filed in both this civil forfeiture case and as an attachment to his
plea agreement in the criminal case.

11. _—_‘ This Stipulation and Settlement Agreement, and the plea agreement to which it
will be made an attachment in the criminal case, contain the entire agreements between the
Claimants and the United States of America related to the forfeiture of the Defendant Property
named in this case.

12. The Court shall retain jurisdiction in this cause for the purpose of enforcing the

terms of this Stipulation and Settlement Agreement.

Ades Dewy

Date SCOTT J. CAMPBELL
Assistant United States Attorney

3

CBSEZIS MPS THEO IO29 Prage 28br BEcunee tert.

 
Date

i %..

Date

Date

#

sade Wake

Attorney for Claimants Brian Ganos and Trinity Marketing
Services, Inc.

ae so

BRIAN GANOS
Claimant

p.m

TRINITY MARKETING SERVICES, INC., by its
President, BRIAN GANOS
Claimant

 

 

4

CABELIG H-OOCISIN Fie AWsP2d)Po Pegged ah tr Bocumetitetr4
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
AT LAW AND IN ADMIRALTY

 

UNITED STATES OF AMERICA,

Plaintiff,
v.
Case No. 17-CV-208
CERTAIN REAL PROPERTY
commonly known as
201 ZEPHYR WAY, #2800,
WINTER PARK, COLORADO,

Defendant.

 

STIPULATION AND PARTIAL SETTLEMENT AGREEMENT
RESOLVING CLAIMS OF CLAIMANTS BRIAN GANOS AND
TRINITY MARKETING SERVICES, INC.

 

The Plaintiff, the United States of America, by its attorneys, Matthew D. Krueger, United
States Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United
States Attorney; and Claimants Brian Ganos and Trinity Marketing Services, Inc., by and
through their attorney, Andrew W. Erlandson, hereby stipulate and agree as follows:

iy On February 15, 2017, the United States filed a Verified Complaint for Civil
Forfeiture Jn Rem against the defendant real property commonly known as 201 Zephyr Way,
#2800, Winter Park, Colorado, with all improvements, appurtenances, and attachments thereon
(the “Defendant Real Property”). The Complaint alleges that the Defendant Real Property was
involved in a money laundering transaction in violation of 18 U.S.C. §§ 1956(a)(1) and 1957,

and is therefore subject to forfeiture to the United States of America pursuant to 18 U.S.C.

§ 98 1(a)(1)(A).

Case 2:18-pnjWOS252NI Fred 68O64 9P Rye Gof BScudenutehb1

1 RT rns epee eee api ——
2, On March 21, 2017, Brian Ganos and Trinity Marketing Services, Inc. filed
claims to the Defendant Real Property and answers to the Complaint. Claimants Brian Ganos
and Trinity Marketing Services, Inc. warrant and represent that they are the sole owners of the
Defendant Real Property.

3. On May 12, 2017, Zephyr Mountain Lodge Association, Inc. (“ZMLA”) through
its attorney, Daniel T. Flaherty, filed a claim to the Defendant Real Property. The parties
understand and agree that this settlement agreement does not resolve Claimant ZMLA’s claim.
However, the United States agrees that it shall use its best efforts in future negotiations with
Claimant ZMLA to ensure that any valid claim of Claimant ZMLA as to the Defendant Real
Property is fully satisfied using proceeds of the anticipated sale of the Defendant Real Property
and without recourse to either Brian Ganos or Trinity Marketing Services, Inc.

4. No other person or entity has filed a claim or answer in this action as to the
Defendant Real Property, and pursuant to Rule G(5) of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions, the time for filing a claim and answer in this
action has passed.

5. The Plaintiff United States and Claimants Brian Ganos and Trinity Marketing
Services, Inc. hereby agree to settle the claims of Claimants Brian Ganos and Trinity Marketing
Services, Inc. on the terms set forth below.

6. Claimants Brian Ganos and Trinity Marketing Services, Inc. hereby withdraw
their claims to the Defendant Real Property commonly known as 201 Zephyr Way, #2800,
Winter Park, Colorado.

Y. Claimants Brian Ganos and Trinity Marketing Services, Inc. agree that, if and

when Claimant ZMLA withdraws its claim as to the Defendant Real Property or Claimant

i-

CBSE 2:18 -j WOPEEEN FHREPEZ5A 9 Prag a64oF BecuReUmetn
ZMLA’s claim to that property is otherwise dismissed, then all right, title, and interest in the
Defendant Real Property commonly known as 201 Zephyr Way, #2800, Winter Park, Colorado
shall be forfeited to and shall vest in the United States of America for disposition according to
law.

8. Claimants Brian Ganos and Trinity Marketing Services, Inc. hereby waive all
time limits set forth in 18 U.S.C. § 983 and any claim to further notice of forfeiture.

9. Each party to this agreernent shall bear its own costs, attorney’s fees, and
expenses.

10. Claimants Brian Ganos and Trinity Marketing Services, Inc. hereby waive any
and all claims they have or might have against the United States of America, the United States
Department of Justice, the United States Marshal Service, the United States Department of
Defense — Office of the Inspector General, the Federal Bureau of Investigation, and all agents,
officers, and employees thereof (hereinafter the “Released Parties”), relating to the forfeiture of
the Defendant Real Property, including any claims for lost profits or interest.

11. Claimants Brian Ganos and Trinity Marketing Services, Inc. agree to hold the
Released Parties harmless from any and all claims of third parties pertaining to the Defendant
Real Property.

12. This agreement is contingent upon Claimant Brian Ganos’s entry into, and faithful
execution of his obligations and agreements under his plea agreement to be filed in the criminal
ease United States v. Brian L. Ganos, et al., Case No. 18-CR-62 (E.D. Wis.). Claimant Brian
Ganos understands that this Stipulation and Partial Settlement Agreement will be made an
attachment to his plea agreement and will be filed i both this civil forfeiture case and as an

attachment to his plea agreement in the criminal case.

3

Ease 2:49--Fj066625°NI FPnePO8A/9A oP aaag2 A 7ofBecupentAehB1

 
13. This Stipulation and Partial Settlement Agreement, and the plea agreement to

which it will be made an attachment in the criminal case, contain the entire agreements between

Claimants Brian Ganos and Trinity Marketing Services, Inc. and the United States of America

related to the resolution of the claims of Claimants Brian Ganos and Trinity Marketing Services,

Inc. as to the Defendant Real Property.

14, — The Court shall retain jurisdiction in this cause for the purpose of enforcing the

terms of this Stipulation and Partial Settlement Agreement.

O/3/19

Date

96 OP _
D 7.

ate

Date

 

SCOTT J. a ie

Assistant United States Attorney

 

W W/ERLAND Ww
pn for Claimants Brian Ganos and Trinity Marketing
Services, Inc.

LA, “ae Fy

BRIAN GANOS
Claimant

TRINITY MARKETING SER , INC., by its
President, BRIAN GANOS
Claimant

        

4

CASE 2:18- FF QOPESENT] FlpeN6635/9 9 Paayé ab4of Bacumsurhete1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
AT LAW AND IN ADMIRALTY

 

UNITED STATES OF AMERICA,

Plaintiff,
v.
Case No. 17-CV-1770
APPROXIMATELY $1,349,496.00 IN UNITED
STATES CURRENCY FROM UBS ACCOUNT
ENDING IN 0703, and

APPROXIMATELY $879,740.02 IN UNITED
STATES CURRENCY FROM UBS ACCOUNT
ENDING IN 0589,

Defendants.

 

STIPULATION AND SETTLEMENT AGREEMENT

 

The Plaintiff, the United States of America, by its attorneys, Matthew D. Krueger, United
States Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United
States Attorney; and the claimants, Brian Ganos and Sonag Company, Inc., by and through their
attorney, Andrew W. Erlandson (collectively referred to as the “Parties”), hereby stipulate and
agree as follows:
1 On December 21, 2017, the United States filed a First Amended Verified
Complaint for Civil Forfeiture Jn Rem against the following defendant properties:
A. Approximately $1,349,496.00 in United States currency from UBS
account ending in 0703 held in the name of Sonag Company Inc., Pleg’d
Coll Acct-FBO UBS Bank USA (“UBS 0703”); and
B. Approximately $879,740.02 in United States currency from UBS account

ending in 0589 held in the name of Sonag Company Inc., Pleg’d Coll
Acct-FBO UBS Bank USA (“UBS 0589”),

EaSE 2:18-FrWOSESEN FRREPBOBISSA 9 PEye BFor ascuRGalhettt1

oo
(collectively referred to as the “Defendant Properties”).

2, The first amended complaint alleges that the Defendant Properties (1) constitute
or were derived from proceeds traceable to specified unlawful activity, namely, wire fraud and
wire fraud conspiracy, committed in violation of Title 18, United States Code, Sections 1343 and
1349, and are therefore subject to forfeiture to the United States of America under Title 18,
United States Code, Section 981(a)(1)(C), with cross-references to Title 18, United States Code,
Sections 1956(c)(7) and 1961(1); and (2) were involved in concealment money laundering
transactions and a money laundering conspiracy, committed in violation of Title 18, United
States Code, Sections 1956(a)(1)(B)G) and 1956(h), and are therefore subject to forfeiture to the
United States of America under Title 18, United States Code, Section 981(a)(1)(A).

3. On January 17, 2018, UBS Financial Services Inc. and UBS Bank USA
(collectively referred to as the “UBS Claimants”) filed a claim to the Defendant Properties and
an answer to the first amended complaint.

4. The UBS Claimants’ claim has now been fully resolved as follows:

A. On or about September 28, 2018, the Parties and the UBS Claimants
entered into an agreement to return a total of $311,959.70 of the
Defendant Properties to the UBS Claimants in full satisfaction of the UBS
Claimants’ claim in this case.

B. The Parties fulfilled all terms of that agreement, and the $311,959.70 was
paid to the UBS Claimants from the Defendant UBS 0589.

C. Therefore, the remaining funds in Defendant UBS 0589 total
approximately $567,780.32.

D. On January 9, 2019, the Court ordered that the UBS Claimants’ claim was
satisfied in full and that UBS Claimants’ claim was withdrawn as to all of
the remaining funds comprising the Defendant Properties.

2

Case 2:19-Ai, DOESN] FHineN68)25/49 9 Praye sbSF BscummUrmhett.
5. On January 29, 2018, Brian Ganos and Sonag Company, Inc. filed claims to the
Defendant Properties and answers to the first amended complaint. Brian Ganos and Sonag
Company, Inc. warrant and represent that they are the sole owners of the Defendant Properties.

6. No other claims or answers have been filed in this action as to the Defendant
Properties, and pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions, the time for filing a claim and answer in this action has
passed.

a The Parties hereby agree to settle this action on the terms set forth below.

8. The claimants, Brian Ganos and Sonag Company, Inc. (collectively referred to as
the “Claimants”), hereby consent and agree to the immediate entry of a judgment of forfeiture on
the Complaint for Civil Forfeiture in rem consistent with the following terms:

A. Claimants Brian Ganos and Sonag Company, Inc. hereby withdraw their
claims to the following defendant properties:

i. Approximately $1,349,496.00 in United States currency from UBS
account ending in 0703, and

ii. The remaining approximately $567,780.32 in United States
currency from UBS account ending in 0589.

B. Claimants Brian Ganos and Sonag Company, Inc. agree that all right, title,
and interest in the following defendant properties shall be forfeited to and

shall vest in the United States of America for disposition according to law:

i. Approximately $1,349,496.00 in United States currency from UBS
account ending in 0703, and

ii. The remaining approximately $567,780.32 in United States
currency from UBS account ending in 0589.

9. The Claimants hereby waive all time limits set forth in 18 U.S.C. § 983 and any

claim to further notice of forfeiture.

10. Each party shall bear its own costs, attomey’s fees, and expenses.

3

CASE 2-18-FhjWOSESENT HREPBSIZGA 9 Paya BhSor BBcURSAlrhetit 1

 

 

he
11. The Claimants hereby waive any and all claims they have or might have against
the United States of America, the United States Department of Justice, the United States Marshal
Service, the United States Department of Defense — Office of the Inspector General, the Federal
Bureau of Investigation, and all agents, officers, and employees thereof (hereinafter the
“Released Parties”), relating to the seizure or forfeiture of the Defendant Properties, including
any claims for loss of use, or lost profits or interest.

12. The Claimants agree to hold the Released Parties harmless from any and all
claims of third parties pertaining to the Defendant Properties.

13. This agreement is contingent upon Claimant Brian Ganos’s entry into, and faithful
execution of his obligations and agreements under his plea agreement to be filed in the criminal
case United States v. Brian L. Ganos, et al., Case No. 18-CR-62 (E.D. Wis.). Claimant Brian
Ganos understands that this Stipulation and Settlement Agreement will be made an attachment to
his plea agreement and will be filed in both this civil forfeiture case and as an attachment to his
plea agreement in the criminal case.

14. _—‘ This Stipulation and Settlement Agreement, and the plea agreement to which it
will be made an attachment in the criminal case, contain the entire agreements between the
Claimants and the United States of America related to the forfeiture of the remaining Defendant
Property amounts in this case.

1S. | The Court shall retain jurisdiction in this cause for the purpose of enforcing the

terms of this Stipulation and Settlement Agreement.

Lh

Date SCOTT J. ELL
Assistant United States Attorney

4

BEATS. RPS NG RUG Z6L0 Page 8b Sr BSCHetthteAtt
nna Tee
AN W W-ERLANDS

Attorney for Claimants Brian)Ganos and Sonag Company,
Inc.

Py AO

BRIAN GANOS
Claimant

SONAG COMPANY, INC., by its registered agent,
BRIAN GANOS
Claimant

 

5

Ease 2:48 -FjVOF ESAT] FHREPEEISSA 9 Peame 8B%r BBCURSeettL

 

 
CAR PoP AASB IN J FI RL AAPA Papa Guos4 oPesumeiuthént 1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
AT LAW AND IN ADMIRALTY

 

UNITED STATES OF AMERICA,

Plaintiff,
¥.
Case No. 18-CV-519
CERTAIN REAL PROPERTY
commonly known as
5500 (TO INCLUDE 5510) WEST FLORIST
AVENUE, MILWAUKEE, WISCONSIN,

Defendant.

 

STIPULATION AND PARTIAL SETTLEMENT AGREEMENT
RESOLVING CLAIMS OF CLAIMANTS BRIAN GANQS AND SONAG I, LLC

 

The Plaintiff, the United States of America, by its attorneys, Matthew D. Krueger, United
States Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United
States Attorney; and Claimants Brian Ganos and Sonag I, LLC, by and through their attorney,
Andrew W. Erlandson, hereby stipulate and agree as follows:

iL. On April 3, 2018, the United States filed a Verified Complaint for Civil Forfeiture
In Rem against the defendant real property commonly known as 5500 (to include 5510) West
Florist Avenue, Milwaukee, Wisconsin, with all improvements, appurtenances, and attachments
thereon (the “Defendant Real Property”). The Complaint alleges that the Defendant Real
Property was involved in a conspiracy to engage in concealment money laundering, as well as
concealment money laundering transactions, committed in violation of 18 U.S.C. §§ 1956(h) and
1956(a)(1)(B)(i), respectively, and is therefore subject to forfeiture to the United States of

America under 18 U.S.C. § 981(a)(1)(A).

CASE EASA BOPESNTT THREPESIZEA 9 PARIYe 85‘or BBCUBKUlihetiPL

hun ste aes
2. On April 24, 2018, Brian Ganos and Sonag I, LLC filed claims to the Defendant
Real Property and answers to the Complaint. Claimants Brian Ganos and Sonag I, LLC warrant
and represent that they are the sole owners of the Defendant Real Property.

3, On May 4, 2018, Cornerstone Community Bank (“CCB”) through its attorney,
Thomas G. Boyer, filed a claim to the Defendant Real Property. On May 16, 2018, CCB filed an
answer to the Complaint. The parties understand and agree that this settlement agreement does
not resolve Claimant CCB’s claim. However, the United States agrees that it shall use its best
efforts in future negotiations with Claimant CCB to ensure that any valid claim of Claimant CCB
as to the Defendant Real Property is fully satisfied using proceeds of the anticipated sale of the
Defendant Real Property and without recourse to either Brian Ganos or Sonag I, LLC.

4, No other person or entity has filed a claim or answer in this action as to the
Defendant Real Property, and pursuant to Rule G(5) of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions, the time for filing a claim and answer in this
action has passed.

Sy The Plaintiff United States and Claimants Brian Ganos and Sonag I, LLC hereby
agree to settle the claims of Claimants Brian Ganos and Sonag I, LLC on the terms set forth
below.

6. Claimants Brian Ganos and Sonag I, LLC hereby withdraw their claims to the
Defendant Real Property commonly known as 5500 (to include 5510) West Florist Avenue,
Milwaukee, Wisconsin.

a Claimants Brian Ganos and Sonag J, LLC agree that, if and when Claimant CCB
withdraws its claim as to the Defendant Real Property or Claimant CCB’s claim to that property

is otherwise dismissed, then all right, title, and interest in the Defendant Real Property

2

Case 2:18-cr-00062-PP_ Filed 06/03/19 Page 2 of 4 Document 154-5
Case 2:19-mj-00915-NJ Filed 08/29/19 Page 56 of 85 Document 1
commonly known as 5500 (to include 5510) West Florist Avenue, Milwaukee, Wisconsin shall
be forfeited to and shall vest in the United States of America for disposition according to law.
8. Claimants Brian Ganos and Sonag I, LLC hereby waive all time limits set forth in

18 U.S.C. § 983 and any claim to further notice of forfeiture.

9. Each party to this agreement shall bear its own costs, attorney’s fees, and
expenses.
10. Claimants Brian Ganos and Sonag I, LLC hereby waive any and all claims they

have or might have against the United States of America, the United States Department of
Justice, the United States Marshal Service, the United States Department of Defense — Office of
the Inspector General, the Federal Bureau of Investigation, and all agents, officers, and
employees thereof (hereinafter the “Released Parties”), relating to the forfeiture of the Defendant
Real Property, including any claims for lost profits or interest.

1 Claimants Brian Ganos and Sonag I, LLC agree to hold the Released Parties
harmless from any and all claims of third parties pertaining to the Defendant Real Property.

12. This agreement is contingent upon Claimant Brian Ganos’s entry into, and faithful
execution of his obligations and agreements under his plea agreement to be filed in the criminal
case United States v. Brian L. Ganos, et al., Case No. 18-CR-62 (E.D. Wis.). Claimant Brian
Ganos understands that this Stipulation and Partial Settlement Agreement will he made an
attachment to his plea agreement and will be filed in both this civil forfeiture case and as an
attachment to his plea agreement in the criminal case.

13. This Stipulation and Partial Settlement Agreement, and the plea agreement to
which it will be made an attachment in the criminal case, contain the entire agreements between

Claimants Brian Ganos and Sonag I, LLC and the United States of America related to the

3

CBSE EFS COPESNT THREPBEISE19 PRE 8P4or ECU eh

a iealiate ee. un

See RR oe EE RR ie eee ee

eer Pe

See Oe ee

rere
resolution of the claims of Claimants Brian Ganos and Sonag I, LLC as to the Defendant Real

Property.

14. | The Court shall retain jurisdiction in this cause for the purpose of enforcing the

terms of this Stipulation and Partial Settlement Agreement.

SCOTT J. LY

Assistant United States Attorney

ate

O/3/14

O6 03/7

Date

G “3A7G

Date

Date

  

   

  

WW: sO
Attorney for Claimants Brian Ganos and Sonag I, LLC

BRIAN GANOS
Claimant

SONAG I, LLC, by its owner and authorized

representative, BRIAN GANOS
Claimant

 

4

Care 219-1 GOeBRSNP) Ailinec064726/99 Pageé 5b4f BecunienimheAtsL
 

U.S. GISTRICT COURT
UNITED STATES DISTRICT COURF:STERN DISTRICT -Wi

 

EASTERN DISTRICT OF WISCONSIN. FILED
“ENE =t-P 38
UNITED STATES OF AMERICA, eyepee’ 3. DES
CLERA
Plaintiff,
v. Case No. 18-CR-62

BRIAN L. GANOS, . [18 U.S.C. §§ 2, 4, 1341, 1343, 1349, 1956 &
MARK F. SPINDLER, 1957]

SONAG COMPANY, INC., and
NUVO CONSTRUCTION COMPANY, INC.,

Defendants.

 

SUPERSEDING INDICTMENT

 

COUNT ONE
(Conspiracy)

THE GRAND JURY CHARGES:

1. Beginning by June 2004, and continuing through August 2016, in the State and
Eastern District of Wisconsin and elsewhere,

BRIAN L. GANOS,
MARK F. SPINDLER,
SONAG COMPANY, INC., and
NUVO CONSTRUCTION COMPANY, INC.

knowingly conspired with each other, and other persons and entities known and unknown to the
Grand Jury, to devise and participate in a scheme to de fraud the United States, the State of
Wisconsin, Milwaukee County, and other entities, and to obtain money and property from them,
namely, payments on contracts and purchase orders, by means of materially false and fraudulent

pretenses, representations, and promises, and with use of the United States mail and interstate

wire communications, in violation of Title 18, United States Code, Sections 1341 and 1343.

CRG? HG OPLING Ed EA RBPVPIS DR GIB Gf 8s Bout
2. The essence of the Siar and scheme was to operate companies with straw
owners who qualified as a socially and economically disadvantaged individual or as a service-
disabled veteran, but who did not actually control the companies. The conspirators ifs
fraudulently obtained small business program certifications as to the status of the companies and
used those certifications to obtain over $200 million in federal, state, and local contract payments
to which they were not entitled. Through the conspiracy and scheme, the conspirators enriched
themselves, undermined the small business programs, and deprived honest small businesses of
opportunities for work.

Background — Small Business Programs for Government Contracting

At all times material to this Indictment:

a Each year, federal agencies award contracts to purchase goods and services. In
addition, the federal government provides substantial funds to finance construction projects
initiated by state and local governments, public transit agencies, and airport authorities.

4. Some federal contracts are set aside to be awarded only to small businesses that
are certified is meeting eligibility criteria relating to their size and status. Similarly, federal law
aims to provide small businesses owned by socially and economically disadvantaged individuals
with opportunities to compete for federally funded transportation contracts.

ai The defendants’ fraudulent scheme involved three programs that certify small
businesses for government contracting: |

a. The United States Small Business Administration’s (“SBA”) 8(a) Business
Development Program (“8(a) Program’) helps smal] businesses that are owned by
socially and economically disadvantaged individuals. A firm certified through the
8(a) Program as a Small Disadvantaged Business is eligible to receive federal
procurement contracts that are set aside for Small Disadvantaged Businesses.

b. The United:States Department of Veterans Affairs’ (““WVA”) Service-Disabled
Veteran Owned Small Business (“SDVOSB”) Program helps small businesses
that are owned by service-disabled veterans. A qualified SDVOSB is eligible to

2

CBSE BAS HCOOSTSAP Fed! 68/2818 Page Goor es” Rosyinent 25
receive federal procurement contracts that are set aside for such businesses. The
YA’s Center for Veteran Enterprises (“CVE”) is responsible for verifying whether
a firm qualifies as an SDVOSB.

c. The United States Department of Transportation’s (“US DOT”) Disadvantaged
Business Enterprise (“DBE”) Program helps small businesses that are owned by
socially and economically disadvantaged individuals by requiring that a portion of
US DOT funds be directed to such firms. As a condition of receiving US DOT
funds, the State of Wisconsin maintains a DBE Program according to US DOT
regulations. The State of Wisconsin has authorized the Wisconsin Unified
Certification Program, a cooperative of Wisconsin cities, counties, and airport
authorities that recognize each other’s DBE certifications. Milwaukee County is a
member of the Wisconsin Unified Certification Program. A firm certified by
Milwaukee County qualifies to receive DBE funds for federally funded
transportation projects and also for projects funded by other members.

6. . The small business programs described above share certain eligibility criteria that
a firm must meet, including the following:

a Size: The firm must be small according to SBA size standards and specified
levels of average annual gross receipts.

b. Ownership: The firm must be at least 51% percent owned by a socially and
economically disadvantaged individual in the case of the 8(a) Program and the
DBE Program, or by a service-disabled veteran in the case of the SDVOSB
Program.

Ge Control: The disadvantaged owner or service-disabled veteran owner must
control the firm. Control includes both day-to-day management and long-term
decision-making authority. Factors relevant to control include whether the
disadvantaged owner or service-disabled veteran owner: (i) has the experience
necessary to control the firm; (ii) has ultimate managerial control over others; (iii)
receives higher compensation from the firm than others receive; and (iv) is
dependent upon others for critical support, such as financing and bonding.

“ To become certified under these small business programs, a firm must submit an

application and supporting documentation to the certifying agency to show that it meets the
eligibility criteria. Likewise, to maintain a certification, a firm must make periodic submissions
confirming that it continues to meet the eligibility criteria.

8. Any firm seeking a contract with the federal government must register in an

online database maintained by the United States General Services Administration (“GSA”) and
3

C886 3:4 FH QOOEZERP PcG PSNY BaBare debs! Boeiinent £°
 

make specific representations regarding the firm, including the firm’s qualifications for small
business programs. The firm must renew those representations each year and attest to their
accuracy under the penalty of perjury.

9. In addition, to be eligible for VA contracts set aside for SDVOSBs, a firm must
be listed on the VA’s Vendor Information Pages online database as meeting the SDVOSB
Program requirements.

10. Contracting officials for federal agencies rely upon these certifications in the GSA
database and the VA’s Vendor Information Pages in determining whether a firm is eligible to
receive a set-aside contract.

Background — Roles of Persons and Entities Involved in the Conspiracy and Scheme

At all times material to this Indictment:

11.‘ Brian L. Ganos was the sole owner and president of Sonag Company, Inc.
‘(‘Sonag Company”), a Wisconsin corporation that performed construction work. Sonag
Company operated out of an office building on West Florist Avenue in Milwaukee, Wisconsin
(“the Florist Avenue building”). Ganos was also the purported Chief Executive Officer and
Treasurer of Sonag Ready Mix, LLC (“Sonag Ready Mix”), of which Sonag Company owned
approximately 50%.

12. Mark F. Spindler was the co-owner of Komisar and Spindler, s.c., an accounting
firm located in Menomonee Falls, Wisconsin. Spindler performed outside accounting services
for Ganos-affiliated companies, including Sonag Company, Nuvo Construction Company, Inc.
(“Nuvo”), C3T, Inc., and Sonag Ready Mix.

13. J.L. was a Hispanic-American and Minnesota resident who purported to be the
85% owner and president of Nuvo. J.L. worked full-time on construction projects for Southwest ‘

Minnesota Housing Partnership (“SWMHP”), which is located in Slayton, Minnesota.

CASE 3:18-FiCOOSTE-NP Filed 68/28/e Pageo ores’ GIGINEN T°
14.‘ J.H. worked for companies affiliated with Ganos and supervised their construction
operations. J.H. worked principally in the Florist Avenue building. From C3T’s formation in
2006 through approximately 2012, J.H. purported to own 49% of C3T.

15. _‘T.A. was a service-disabled veteran who, from 2006 through 2012, purported to
be the 51% owner and president of C3T. In approximately December 2012, T.A. acquired J.H.’s
shares of C3T and purported to be the 100% owner of C3T. For long stretches from 2007
’ through 2012, T.A. had virtually no involvement in C3T. Subsequently, T.A. became more
involved in C3T, but Ganos, J.H., and others retained control over key aspects of C3T.

16. | Nuvo was a Wisconsin corporation that performed construction work and
purported to provide ready-mix concrete. Nuvo’s office was located in the Florist Avenue
building. As noted, J.L. was Nuvo’s nominal] president and 85% owner. Ganos purported to
own only 15% of Nuvo and to serve only as its vice president. Nuvo was certified by the SBA
under the 8(a) Program as a Small Disadvantaged Business from 2004 until it graduated from the
8(a) Program in 2013. From 2005 to at least 2016, Nuvo was also certified by Milwaukee
County as a DBE to provide ready-mix concrete.

17. C3T was a Wisconsin corporation that performed construction work. C3T’s
office was located in the Florist Avenue building. As noted, T.A. was C3T’s purported president
and majority owner. C3T was certified under the VA’s SDVOSB program from 2006 to at least
2016, except for certain periods during which it was suspended.

18.  Pagasa was a Wisconsin corporation purportedly arated by O.M., an Asian-
Pacific American female. O.M. was a project manager for C3T from 2009 to aettaake
2016, and worked in the Florist Avenue building. With the assistance of Ganos, J.H., and others,
O.M. formed Pagasa and obtained certification eas the SBA under the 8(a) Program for Pagasa

in September 2015.
. 5

CASE 24S SHOBO8TE-AP Filed! 68/28/28 PahaCsoP es! GUCUNEAE f°
 

19. Sonag Ready Mix was a Wisconsin limited liability company owned by Sonag
Company and N.R. It principally provided ready-mix concrete for construction projects. The
ebhbrais operations were located in Menomonee Falls, Wisconsin, and several sites in
Milwaukee, Wisconsin. From at least 2002 to. approximately 2015, Sonag Ready Mix’s business
operations were conducted mainly in an office in Menomonee Falls, Wisconsin. Since 2015,
Sonag Ready Mix’s business operations were conducted mainly in an office on West Hampton
Avenue in Milwaukee, Wisconsin.

Manner and Means of the Conspiracy and Scheme

The manner and means by which the conspiracy and scheme to defraud were sought to be

accomplished included, among others, the following:

20. | Ganos and others controlled and operated the following companies that had straw

owners:
a. Nuvo, with straw owner J.L., who qualified as socially and economically
disadvantaged;
b. C3T, with straw owner T.A., who qualified as a service-disabled veteran; and
c. Pagasa, with straw owner O.M., who qualified as socially and economically
disadvantaged.

21. The straw owners did not have the benefits or burdens of ownership, nor did they
have actual control of the companies. Instead, Ganos and others exercised control over key
aspects of the companies, including long-term strategic decisions, finances, bonding, personnel, -
compensation, and day-to-day operations.

| 22. | Ganos and others made arrangements to provide the companies with critical
support, including start-up financing, bonding, equipment, space in the Florist Avenue building,

management, personnel, and accounting services.

6
C88 21S THPOBSTE NP Fried BB2SAU page GacHés Bociment 1
 

23.

Ganos and others submitted and caused to be submitted applications and

subsequent submissions to the small business programs to obtain and maintain small business

certifications for the companies as follows:

a.

24.

In June 2004, Nuvo’s application to the 8(a) Program was submitted to the SBA.
Subsequently, Ganos and others caused Nuvo’s 8(a) annual updates to be
submitted to the SBA until Nuvo graduated from the 8(a) Program in 20] 3.

In June 2005, Nuvo’s application was submitted to Milwaukee County requesting
that Nuvo’s previously-obtained DBE certification be expanded to include Ready
Mix Concrete and Trucking. Subsequently, Ganos and others caused the periodic
submission of No Change Affidavits, swearing there had been no material change
that would affect Nuvo’s eligibility for DBE certification. The most recent No
Change Affidavit was submitted in October 2015.

In April 2006, C3T began holding itself out as an SDVOSB. Subsequently,
Ganos and others caused the submission of an application to the CVE to verify
C3T as an SDVOSB, as well as later submissions claiming C3T’s eligibility to be

’ reverified as an SDVOSB. These included submissions to the CVE for

reverification in July 2015.

In February 2015, Pagasa’s application to the SBA’s 8(a) Program was submitted.
Subsequent submissions to SBA were made to maintain Pagasa’s 8(a)
certification.

The applications and subsequent submissions to the small business programs to

obtain and maintain the small business certifications contained materially false representations,

including the following:

a.

False representations that the companies met the eligibility criteria for the
programs;

False representations that the straw owners devoted the requisite efforts to
managing the companies;

False representations that the straw owners had ultimate control over others
involved in the companies;

False representations regarding the straw owners’ compensation from the
companies in relation to the compensation received by others;

False representations regarding the companies’ reliance on others for critical
support, such as start-up financing and bonding; and

7 .
CASE FHS SHORES NP Fiied'BE/28AY hagas ots OSSUMEN 4°
 

f. False representations regarding the companies’ affiliation with each other and
with Ganos, Sonag Company, and Sonag Ready Mix.

25. Ganos and others caused Nuvo, C3T, and Pagasa to submit their registration and
annual representations and certifications in GSA databases. These submissions falsely
| represented that the companies met the respective small business programs’ eligibility criteria.
26. Steps were taken to create and maintain the false appearance that the companies
satisfied the small business programs’ eligibility criteria. Such steps included:

a. Preparing J.L. and T.A. for interviews with small business program
representatives so they could appear to be actively managing Nuvo and C3T;

b. Arranging for others routinely to execute contracts, checks, and other documents
in J.L.’s and T.A.’s name; and

c, Giving others access to J.L.’s and T.A.’s email accounts so that emails could be
sent and received in their names.

27. Steps were taken to make it appear that Nuvo provided ready-mix concrete and
trucking independently when, in truth, Nuvo’s concrete operations depended heavily on Sonag

Ready Mix. These steps included:

a. Arranging for Sonag Ready Mix employees to prepare quotes for concrete, to
process concrete orders, and then to send invoices in Nuvo’s name for delivered
concrete;

b. Arranging for Sonag Ready Mix’s concrete facilities to fill concrete orders placed

with Nuvo; and

c. Arranging for the same employees who handled the hiring and supervision of
Sonag Ready Mix drivers to handle the hiring and supervision of drivers paid
through Nuvo’s payroll.

28. In consultation with Spindler, Ganos and others directed bookkeeping,

accounting, and payroll procedures and transactions that facilitated and concealed the scheme;

including the following:

: , |
Bee POMP OOSIS-ND Filed Ce/2U/19 “Pageee ht ga BEGUMeMT
 

a. Arranging for J.L.’s compensation from SWMHP to be paid through Nuvo’s
payroll;

b. Creating false records to make it appear that T.A. had received additional income
that would make him the highest compensated C3T employee, even though he
had not received the income; and

c. Implementing procedures to pass through all revenue and expenses—and
therefore all profits—associated with Nuvo concrete sales to Sonag Ready Mix.

29. Ganos, Spindler, and others held regular meetings to review the financial
performance of Ganos-controlled companies, including Nuvo and C3T. Through these meetings
and other interactions, Spindler knew that Ganos and others besides the straw owners controlled
Nuvo and C3T, and that the companies did not meet the eligibility criteria for the small business
programs. Spindler further knew that Nuvo and C3T were obtaining federal construction
contracts and concrete purchase orders that were set aside under small business programs.

30. | Ganos, Spindler, and others prepared, and caused to be prepared, two sets of
financial statements for Sonag Company, Nuvo, C3T, and Sonag Ready Mix: (a) individual
financial statements that showed each company’s financial results on its own; and
(b) consolidated financial statements that showed the companies’ combined financial results. To
conceal the companies’ affiliation, only the individual financial statements—and not the
consolidated financial statements—were submitted to small business program representatives.

31.  Ganos and others arranged for the companies ; secure the necessary bonding for
federal construction contracts based upon the companies’ consolidated financial statements and
indemnification agreements that pledged Ganos’s personal assets and Sonag Company’s assets in
support of Nuvo, C3T, and Pagasa. This arrangement was not disclosed to small business
program representatives. Instead, at Ganos’s request, the bonding agent provided letters to small

business program representatives that explained Nuvo’s, C3T’s, and Pagasa’s bonding by

9
CASS PSTHPRBRTE ND Fiidd CBSE" sgeE? Has BORUREML
 

reference only to their individual resources. The letters omitted any reference to the companies’
consolidated financial statements or Ganos’s and Sonag Company’s guarantees.

32. | Ganos and others used, and caused to be used, the fraudulently obtained small
business certifications to win numerous federal construction contracts set aside for Small
Disadvantaged Businesses or SDVOSBs, and concrete purchase orders for projects with DBE
requirements.

33. The fraudulently obtained federal set-aside contracts and concrete purchase orders
were performed by various combinations of employees, equipment, and resources of Sonag
Company, Nuvo, C3T, Sonag Ready Mix, and Pagasa.

34. Throughout the conspiracy and scheme, Nuvo and C3T used interstate wires and
the United States mail to submit numerous claims for payments on federal construction contracts
set aside for Small Disadvantaged Businesses or SDVOSBs, and concrete purchase orders for
projects with DBE requirements.

35. Inthe course of the conspiracy and scheme, Nuvo and C3T received over $200
million dollars in payments for set-aside contracts and concrete purchase orders to which Nuvo
and C3T were not entitled because they did not actually meet the small business program
eligibility requirements. Many of the payments were transmitted to Nuvo and C3T by means of
interstate wires and United States mail.

36. | The conspirators shared in the proceeds of the conspiracy and scheme to varying
extents with Ganos drawing significantly more monies than the straw owners.

Concealment of the Conspiracy and Scheme

37. On multiple occasions throughout the conspiracy, the conspirators engaged in

efforts to conceal the scheme and to obstruct investigations by small business program

representatives. The efforts included the following:

10
CRSe ATS OOSIS-NI tiled GE/2/19 "PAGE Ss ofa Boduinent f
 

38.

In June 2006, Milwaukee County inquired whether Nuvo acted independently of
Ganos and Sonag Ready Mix in providing concrete. In response, Ganos and
others sent a letter in J.L.’s name that falsely claimed that J.L. made all final
decisions over Nuvo’s concrete operations, and that Ganos did not “have any
significant control or decision-making authority.” As a result, Milwaukee County
allowed Nuvo to retain its DBE status.

In March 2009, Ganos and others responded to a CVE inquiry regarding C3T’s
relationship to Nuvo and C3T’s ability to obtain substantial bonding. The
response fraudulently represented that C3T was independent and did not disclose
C3T’s relationship with Ganos or the other companies. As a result, the CVE
maintained C3T’s verification as an SDVOSB.

In July 2010, Ganos and others responded to inquiries by Milwaukee County and
the Wisconsin Department of Transportation regarding Nuvo’s relationship to
Sonag Ready Mix. The responses contained false and fraudulent representations,
including the submission of a purported lease and rental payments between Nuvo
and Sonag Ready Mix for use of a concrete facility. In truth, the lease was
created and back-dated in response to the inquiry, and the “rent payments” were
actually revenues being passed through Nuvo to Sonag Ready Mix. As a result,
Milwaukee County allowed Nuvo to retain its DBE status.

In November 2012, the CVE denied C3T’s request for reverification in the
SDVOSB Program because, among other reasons, it appeared that J.H. exercised
control over T.A. In approximately January 2013, Ganos and others submitted,
and caused to be submitted, a request to the CVE to reverify C3T as an SDVOSB.
The request falsely represented that J.H. had left C3T and that T.A. had assumed
full control of J.H.’s duties. The request omitted the material fact that J.H. was
being paid by Pagasa and continued to manage C3T projects actively from an
office located adjacent to C3T’s office. Asa result, the CVE reverified C3T as an
SDVOSB.

In 2012, the VA Office of Inspector General and the Federal Bureau of

Investigation conducted a criminal investigation into, among other things, C3T’s eligibility for

SDVOSB status. Criminal investigators interviewed Ganos and Spindler, among others. Ganos

and Spindler each gave materially false statements, denying that C3T had any affiliation with

Nuvo or Sonag Company.

All in violation of Title 18, United States Code, Section 1349.

Se
ase

7
“ston UOS1S:NO Filed UB/2O/10' “Page 69 of 8S Document £~
 

COUNTS TWO THROUGH FIVE

(Wire Fraud Involving Nuvo 8(a) Contracts)

THE GRAND JURY FURTHER CHARGES:

39.

Paragraphs 1 through 38 of this Indictment are realleged and incorporated here as

constituting the scheme to defraud and to obtain money by means of materially false and

fraudulent pretenses, representations, and promises, and the following is further alleged.

40.

On or about the dates listed below, in the State and Eastern District of Wisconsin,

BRIAN L. GANOS and

NUVO CONSTRUCTION COMPANY, INC.,

for the purpose of executing and carrying out the above scheme and attempting to do so, caused

wire communications to be transmitted in interstate commerce, as follows:

 

Count

Date

Description

 

Aug. 19, 2013

Construction Payment Invoice for $226,323.36 submitted by
Nuvo, Milwaukee, Wisconsin, through the Internet to the Defense
Logistics Agency, Ogden, Utah, for work on Army contract no.
W911SA-10-D-0002.

 

Feb. 18, 2014

Construction Payment Invoice for $146,880.00 submitted by
Nuvo, Milwaukee, Wisconsin, through the Internet to the Defense
Logistics Agency, Ogden, Utah, for work on Army contract no.
W911SA-10-D-0002.

 

Nov. 30, 2015

Construction Payment Invoice for $150,363.99 submitted by
Nuvo, Milwaukee, Wisconsin, through the Internet to the Defense
Logistics Agency, Ogden, Utah, for work on Army contract no.
W911SA-12-D-0008.

 

 

Dec. 7, 2015

 

 

Construction Payment Invoice for $360,354.65 submitted by
Nuvo, Milwaukee, Wisconsin, through the Internet to the Defense
Logistics Agency, Ogden, Utah, for work on Army contract no.
W911SA-12-D-0008.

 

Each in violation of Title 18, United States Code, Sections 1343 and 2.

“68

12

Sé 215m) OOO1S-NI Filed OSI20/19 Page 70 of 8 Bocumment 1

 
 

COUNTS SIX THROUGH NINE
(Wire Fraud Involving C3T)

THE GRAND JURY FURTHER CHARGES:

41. _ Paragraphs 1 through 38 of this Indictment are realleged and incorporated here as
constituting the scheme to defraud and to obtain money by means of materially false and
fraudulent pretenses, representations, and promises, and the followimg is further alleged.

42. On or about the dates listed below, in the State and Eastern District of Wisconsin,

BRIAN L. GANOS,
for the purpose of executing and carrying out the above scheme and attempting to do so, caused

wire communications and electronic fund transfers to be transmitted in interstate commerce, as

 

 

 

follows:
Count Date Description
$555,368.36 wire transfer from the Federal Reserve Bank, East
6 May 7, 2014 Rutherford, New Jersey, to BMOHarris Bank account no. —5866,

Naperville, Illinois, in the name of C3T, as payment for work on
VA contract no. VA263-14-C-0058.

 

$500,445.51 wire transfer from the Federal Reserve Bank, East
Rutherford, New Jersey, to BMOHarris Bank account no. —5866,
Naperville, Illinois, in the name of C3T, as payment for work on
VA contract no. VA69D-14-C-0229.

7 April 24, 2015

 

$480,656.72 wire transfer from the Federal Reserve Bank, East
Rutherford, New Jersey, to BMOHarris Bank account no. —5866,

 

: May 28, 2015 Naperville, Illinois, in the name of C3T, as payment for work on
VA contract no. VA69D-14-C-0229,
$476,208.00 wire transfer from the Federal Reserve Bank, East
9 Jan. 8. 2016 Rutherford, New Jersey, to BMOHarris Bank account no. —5866,

Naperville, Mlinois, in the name of C3T, as payment for work on
VA contract no. VA263-14-C-0058.

 

 

 

 

 

Each in violation of Title 18, United States Code, Sections 1343 and 2.

13
EMSS iG MP OBOTS AI riled OSASHS® Page 7e Has BSsUMEMt
 

COUNTS TEN THROUGH THIRTEEN
(Mail Fraud Involving Nuvo’s DBE Contracts)

THE GRAND JURY FURTHER CHARGES:

43.

Paragraphs | through 38 of this Indictment are realleged and incorporated here as

constituting the scheme to defraud and to obtain money by means of materially false and

fraudulent pretenses, representations, and promises, and the following is further alleged.

44.

On or about the dates listed below, in the State and Eastern District of Wisconsin,

BRIAN L. GANOS and

NUVO CONSTRUCTION COMPANY, INC.,

for the purpose of executing and carrying out the above scheme and attempting to do so, caused

to be delivered by United States mail, according to the direction thereon, and to whom it was

addressed, the matter listed below.

 

Count

Date

Description

 

10

Sept. 24, 2014

Mailing of Nuvo invoice nos. 31701, 31702, 31754, 31812,
31857, and 31900, totaling $41,871.84, from Sonag Ready Mix,
on behalf of Nuvo, to Zenith Tech, Inc., Waukesha, WI, seeking
payment for work on State Highway 20 in Racine County.

 

11

April 29, 2015

Mailing of Nuvo invoice nos. 36679, 36680, 36745, and 36801,
totaling $8,258.18, from Sonag Ready Mix, on behalf of Nuvo, to
J.P. Cullen & Sons, Inc., Janesville, WI, seeking payment for
work on the Milwaukee Amtrak Station.

 

12

Oct. 29, 2015

Mailing of Nuvo invoice nos. 44038, 44109, 44189, 44190,
44243, 44375, 44507, 44528, 44603, 44833, 120749, and 121087
totaling $42,608.77, from Sonag Ready Mix, on behalf of Nuvo,
to J&A Pohl, Brookfield, WI, seeking payment for work on
Layton Avenue in Milwaukee County.

 

13

 

 

Dec. 11, 2015

 

Mailing of Nuvo invoice nos. 122101, 122103, 122148, 122191,
and ]22248, totaling $8,498.16, from Sonag Ready Mix, on
behalf of Nuvo, to J.P. Cullen & Sons, Inc., Janesville, WI,
seeking payment for work on the Milwaukee Amtrak Station.

 

 

 

Each in violation of Title 18, United States Code, Sections 1341 and 2.

14
ESSE PIS MPOsSLS-NI Figg OBEN Page 72 oH és BEeUMeM >
 

COUNT FOURTEEN
(Money Laundering Conspiracy)

THE GRAND JURY FURTHER CHARGES:

45. Paragraphs | through 44 of this Indictment are realleged and incorporated here
and the following is further alleged.

46. Beginning no later than 2007 and continuing through at least August 2016, in the
State and Eastern District of Wisconsin and elsewhere,

BRIAN L. GANOS and
SONAG COMPANY, INC.

knowingly conspired with each other and with other persons and entities known and unknown to
the Grand Jury, including L.M. and Ganos-controlled entities Sonag I, LLC and Trinity
Marketing Services, Inc. (“Trinity Marketing”), to commit offenses against the United States in
violation of Title 18, United States Code, Section 1956, to wit: To knowingly conduct and
attempt to conduct financial transactions affecting interstate commerce and foreign commerce,
which transactions involved the proceeds of specified unlawful activity, that is, mail fraud and
wire fraud in violation of Title 18, United States Code, Sections 1341 and 1343, knowing that the
transactions were designed in whole or in part to conceal and disguise the nature, location,
source, ownership, and control of the proceeds of specified unlawful activity, and knowing that,
while conducting and attempting to conduct such financial transactions, the property involved in
the financial transactions represented the proceeds of some form of unlawful activity, in violation
of Title 18, United States Code, Section 1956(a)(1 )(B)(i).

Manner and Means

The manner and means used to accomplish the objectives of the conspiracy included,

among others, the following:

15
CAME DLSUPPORO TS OF FlGOSASHS® Pagee7s és BREUMeAta
 

47.  Ganos and others, including entities Ganos controlled, engaged in financial
transactions that involved proceeds of federal set-aside contracts and transportation projects
subject to DBE requirements, which Nuvo and C3T obtained fraudulently through the scheme
described above in paragraphs | to 38.

48. | Ganos conspired with L.M. and Sonag Company to engage in the types of
financial transactions described in paragraph 47 above and paragraphs 49 to 53 below, for the
purpose of transferring the proceeds of the scheme from accounts held in the names of Nuvo and
C3T and into accounts and assets held in the names of Ganos-controlled entities, including
Sonag Company, Sonag I, LLC, and Trinity Marketing, in a manner intended to disguise and
conceal, among other things: (a) the nature of those proceeds, namely, that they were obtained
via the fraud scheme; (b) the source of those proceeds, namely, that they came from contract
money paid to Nuvo or C3T; (c) the location of those proceeds, in that Ganos’s movement of the
funds from Nuvo and C3T accounts through accounts associated with Ganos-controlled entities
helped to conceal the ultimate location of the contract payments that originally had been paid to
Nuvo and C3T; and (d) the true ownership of those criminally derived proceeds.

49.  Ganos and others caused transfers of funds from Nuvo’s and C3T’s accounts to
Sonag I, LLC, via transactions recorded in accounting entries as “rent,” but in amounts that
exceeded the monthly rental amounts that Nuvo and C3T were supposedly obligated to pay
Sonag I under lease agreements for Nuvo’s and C3T’s occupancy of the Florist Avenue building.
Ganos and others used those substantial extra rental payments to transfer sums, including
proceeds of the scheme, from Nuvo and C3T accounts to a Sonag I account that Ganos
controlled. Ganos and Sonag I thus used the Florist Avenue building, where Nuvo and C3T
leased space from Sonag I, to facilitate this conspiracy to engage in concealment money

laundering of the proceeds of the scheme.

16

CARED SUPPYSST SY rilaP ORAS S® Payee APH 8s BBEUMEML
 

50. From approximately January 2011 to approximately May 2016, Ganos, Sonag
Company, Inc., and others caused multiple financial transactions that transferred $3,000,000
from Nuvo and C3T accounts to investment accounts in Sonag Company’s name.

pl Ganos and others caused transfers of $731,576.22 from one Nuvo account to
another Nuvo account, and then to fund the purchase a condominium in Winter Park, Colorado,

that was titled the name of Trinity Marketing, as follows:

 

Date Description

 

Transfer of $700,000 from Tri City National Bank account no. —3755, held
in the name of Nuvo, to Tri City National Bank account no. —2357, held in

Mar. 8, 2013
ae the name of Nuvo.

 

Transfer of $50,000 from Tri City National Bank account no. —3755, held
in the name of Nuvo, to Tri City National Bank account no. —2357, held in
the name of Nuvo.

April 2, 2013

 

Wire transfer of $731,576.22 from Tri City National Bank account no. —
April 2, 2013 | 2357, held in the name of Nuvo, to Grand Mountain Bank account no. —
2301, in the name of Grand County Title and Escrow, in Grand Lake, CO,
for the purchase of a condominium in Winter Park, CO.

 

 

 

 

ie Ganos and others caused transfers of $162,459.72 from a Nuvo account to a
Sonag Ready Mix account, and then $15,000 to a Trinity Marketing account, from which Ganos

purchased a 2014 Chevrolet Corvette titled in the name of Trinity Marketing/Ganos, as follows:

 

Date Description

 

Withdrawal of $162,459.72 from Tn City National Bank account no. —
2357, held in the name of Nuvo, by three checks deposited into Tri City
Sept. 5, 2013 | National Bank account no. —3704, held in the name of Sonag Ready Mix
(check #14188 for $47,662.95; check #14186 for $23,000; and check
#14187 for $91,796.77).

 

Withdrawal of $15,000 from Tri City National Bank account no. —3704, in
the name of Sonag Ready Mix, by check no. #46362 deposited into Wells
Fargo Bank account no. 4029, held in the name of Trinity Marketing.

Sept. 9, 2013

 

 

 

 

17

Case 25reiihpebers-nerilelPoseeHs® Pagers ais BeEUHEH 4
 

 

Withdrawal of $72,098.64 from Wells Fargo Bank account no. -4029, held
in the name of Trinity Marketing, by check #1040 paid to the order of

i 1
ola “Holz Motors, Inc.” for the purchase of a 2014 Chevrolet Corvette.

 

 

 

 

53. Ganos and others caused transfers of $75,000 from a C3T account to a Trinity
Marketing account, even though Trinity Marketing had not performed any services for C3T, as

follows:

 

Date Description

 

Withdrawal of $25,000 from BMO Harris account no. —-5866, held in the
name of C3T, by check #12953 deposited into Wells Fargo Bank account

Baers, 2015 no. —4029, held in the name of Trinity Marketing.

 

Withdrawal of $50,000 from BMO Harris account no. —5866, held in the
July 29, 2015 | name of C3T, by check #13351 deposited into Wells Fargo Bank account
no. —4029, held in the name of Trinity Marketing.

 

 

 

 

All in violation of Title 18, United States Code, Section 1956(h).

18

Case 356i APBboTe ne FildlPeseoHs® pagerredifasy BeEuMent 4°
 

COUNTS FIFTEEN TO SEVENTEEN
(Concealment Money Laundering)

THE GRAND JURY FURTHER CHARGES:

54. Paragraphs 1 through 53 of the Indictment are realleged and incorporated here and
the following is further alleged.

joe On or about the dates listed below, in the State and Eastern District of Wisconsin,

BRIAN L. GANOS
knowingly conducted and attempted to conduct each of the financial transactions specified
below.

56. Each transaction occurred through a financial institution and occurred in and
affected interstate commerce.

57. Each transaction involved proceeds of a specified unlawful activity, that-is mail
fraud and wire fraud in violation of Title 18, United States Code, Sections 1341 and 1343, as
previously described.

58. | While conducting each of the financial transactions, Ganos knew that the property
involved in the financial transactions represented the proceeds of some form of unlawful activity.

59. While conducting each of the financial transactions, Ganos knew that the financial
transactions were designed in whole and in part to conceal and disguise the nature, location,

source, ownership, and control of the proceeds of specified unlawful activity.

 

Count Date Description

 

Withdrawal of $72,098.64 from Wells Fargo Bank account no. —
15 ; 4029, held in the name of Trinity Marketing, by check #1040

April 11, 2014 | paid to the order of “Holz Motors, Inc.” for the purchase of a
2014 Chevrolet Corvette.

 

 

 

 

19

Case 28S APBeS TNF FilalrodesHes PageePatas Baecument 4

 
 

 

Withdrawal of $25,000 from BMO Harris account no. —5866,
held in the name of C3T, by check #12953 deposited into Wells

 

 

+6 April 13, 2015 Fargo Bank account no. —4029, held in the name of Trinity
Marketing.
Withdrawal of $50,000 from BMO Harris account no. —5866,
17 July 29, 2015 held in the name of C3T, by check #13351 deposited into Wells

 

 

Fargo Bank account no. —4029, held in the name of Trinity
Marketing..

 

’ All in violation of Title 18, United States Code Sections 1956(a)(1)(B){i) and 2.

20

CASS Ee ZASIAPRBSTE-NFifelPOSBSHS® Page utigs BSEuMEH 4°

 
 

COUNTS EIGHTEEN TO TWENTY-FOUR
(Unlawful Financial Transactions)

THE GRAND JURY FURTHER CHARGES:

60. Paragraphs | through 38 of the Indictment are realleged and incorporated here as
constituting the scheme to defraud and to obtain money by means of materially false and
fraudulent pretenses, representations, and promises, and the following is further alleged.

él. On or about the listed dates, in the State and Eastern District of Wisconsin,

BRIAN L. GANOS
knowingly engaged in the below-listed monetary transactions.

62. Each transaction occurred through a financial institution and occurred in and
affected interstate commerce.

63. | Ganos knew that each transaction involved criminally derived property.

64. The criminally derived property in each transaction had a value greater than
$10,000.

65. The property used in each of the below-listed monetary transactions was derived
from specified unlawful activity, namely, mail and wire fraud in violation of Title 18, United

States Code, Sections 1341 and 1343, as previously described.

 

Count Date Description

 

Transfer of various securities having a value of $857,884.35 from
UBS account no. -0589, in the name of “Sonag Company Inc.,

18 Jan. 8, 2015 Pleg’d Coll Acc-FBO USB Bank USA” to UBS account no. -
0703, in the name of “Sonag Company Inc., Pleg’d Coll Acct-
FBO UBS Bank USA.”

 

Transfer of various securities having a value of $1,248,254.94
from UBS account no. -0589, in the name of “Sonag Company
19 Jan. 9, 2015 Inc., Pleg’d Coll Acc-FBO USB Bank USA” to UBS account no.
-0703, in the name of “Sonag Company Inc., Pleg’d Coll Acct-
FBO UBS Bank USA.”

 

 

 

 

 

21

CARRE DTS POBSTE-NF FilePOSISS® PRAaS Utley” BOGUHEHT 2
 

 

20

Feb. 6, 2015

Transfer of various securities having a value of $45,419.94 from
UBS account no. -0589, in the name of “Sonag Company Inc.,
Pleg’d Coll Acc-FBO USB Bank USA” to UBS account no. -
0703, in the name of “Sonag Company Inc., Pleg’d Coll Acct-
FBO UBS Bank USA.”

 

21

Feb. 9, 2015

Transfer of various securities having a value of $395,668.98 from
UBS account no. -0589, in the name of “Sonag Company Inc.,
Pleg’d Coll Acc-FBO USB Bank USA” to UBS account no. -
0703, in the name of “Sonag Company Inc., Pleg’d Coll Acct-
FBO UBS Bank USA.”

 

22

Feb. 10, 2015

Transfer of $41,950.00 from UBS account no. -0589, in the name
of “Sonag Company Inc., Pleg’d Coll Acc-FBO USB Bank USA”
to UBS account no. -0703, in the name of “Sonag Company Inc.,

.| Pleg’d Coll Acct-FBO UBS Bank USA.”

 

23

Feb. 11, 2015

Transfer of various securities having a value of $461,741.78 from
UBS account no. -0589, in the name of “Sonag Company Inc.,
Pleg’d Coll Acc-FBO USB Bank USA” to UBS account no. -
0703, in the name of “Sonag Company Inc., Pleg’d Coll Acct-
FBO UBS Bank USA.”

 

 

24

May 24, 2016

 

 

Transfer of $860,000 from UBS account no. -0703, in the name
of “Sonag Company Inc., Pleg’d Coll Acct-FBO UBS Bank
USA,” to UBS account no. -0589, in the name of “Sonag
Company Inc., Pleg’d Coll Acc-FBBO USB Bank USA.”

 

Each in violation of Title 18, United States Code, Sections 1957 and 2.

22

Case 2-386 MOQRUPERFIRRURORHGHEP Rapedeolas Becumenh25

 
 

COUNT TWENTY-FIVE
(Misprision of Felony)

THE GRAND JURY FURTHER CHARGES:

66. Paragraphs 1 through 65 of the Indictment are realleged and incorporated here,
and it is further alleged as follows.

67. Onor about May 21, 2014, in the State and Eastern District of Wisconsin,

MARK F. SPINDLER,

having knowledge that Brian L. Ganos conunitted the crime of conspiracy to commit money
laundering in violation of Title 18, United States Code, Section 1956(h), failed to notify as soon
as possible an authority under the United States that the crime had been committed and instead
took affirmative steps to conceal the crime; namely, Spindler prepared an Independent
Accountant’s Review Report for C3T as of December 31, 2012, and December 31, 2013, that
contained false representations regarding amounts of monies that had been transferred at Ganos’s
direction from C3T to Sonag Company. These representations included (a) understating the
amounts of monies that had been transferred from C3T to Sonag Company, and (b) falsely
stating that Sonag Company had provided $325,000 of services to C3T when, in reality, no such

services had been provided.

All in violation of Title 18, United States Code, Section 4.

23

APA EPIOSTSNG = FilGd Cele) 18 PEGE STOPS’ DoMuNet £°
 

68.

FORFEITURE NOTICE

Upon conviction of one or more of the wire and mail fraud offenses, in violation

of Title 18, United States Code, Sections 1341 and 1343, set forth in Counts One through

Thirteen of this Indictment, the defendants shall forfeit to the United States of America, pursuant

to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section

2461(c), any property, real or personal, which constitutes or is derived from proceeds traceable

to the wire fraud offense or offenses of conviction. The property to be forfeited includes, but is

not limited to:

69.

The real property commonly known as 201 Zephyr Way, #2800, Winter
Park, Colorado;

Approximately $1,349,496.00 in United States currency from UBS
account no. -0703;

Approximately $879,740.02 in United States currency from UBS account
no. -0589;

A sum of money equal to the proceeds derived from the wire or mail fraud
offense or offenses of conviction;

As to Counts | through 5 and 10 through 13, the property to be forfeited
also includes all right, title, and interest in Nuvo Construction Company,
Inc.; and

As to Counts | and 6 through 9, the property to be forfeited also includes
all right, title, and interest in C3T, Inc.

Upon conviction of the money laundering conspiracy offense, in violation of

Title 18, United States Code, Section 1956(h), set forth in Count Fourteen of this Indictment, the

defendants shall forfeit to the United States of America, pursuant to Title 18, United States Code,

Section 982(a)(1), any property, real or personal, involved in the money laundering offense or

offenses of conviction, and any property traceable to such property, including, but not limited to:

The real property commonly known as 5500 (to include 5510) West
Florist Avenue, Milwaukee, Wisconsin;

24

CRSP ATE POES TENE File HPEs/ASAG> PRAaS2“oP las! GUUHEAE 25
 

The real property commonly known as 201 Zephyr Way, #2800, Winter
Park, Colorado;

One 2014 Chevrolet Corvette Stingray Convertible bearing Vehicle
Identification Number (“VIN”) 1G1 YE3D74E5117919;

Approximately $1,349,496.00 in United States currency from UBS
account no. -0703;

Approximately $879,740.02 in United States currency from UBS account
no. -0589;

All right, title, and interest in Sonag Company, Inc.;

All right, title and interest in Nuvo Construction Company, Inc.;
All right, title, and interest in C3T, Inc.;

All right, title, and interest in Sonag I, LLC;

All right, title, and interest in Trinity Marketing Services, Inc.; and

A sum of money equal to the value of the property involved in the money
laundering offense or offenses of conviction.

70. Upon conviction of one or more of the money laundering offenses, in violation of

Title 18, United States Code, Sections 1956 and 1957, set forth in Counts Fifteen through

Twenty-Four of this Indictment, the defendant shall forfeit to the United States of America,

pursuant to Title 18, United States Code, Section 982(a)({1), any property, real or personal,

involved in the money laundering offense or offenses of conviction, and any property traceable

to such property, including, but not limited to a sum of money equal to the value of the property

involved in the money laundering offense or offenses of conviction.

a.

As to Count 15, the property to be forfeited also includes: (i) One 2014
Chevrolet Corvette Stingray Convertible bearing VIN
1G1YE3D74E5117919, and (ii) all right, title, and interest in Trinity
Marketing Services, Inc.

25

CRSP ATS MI OOSTE ND Filed OS/25/1G ® PAGES OPS BowuITent f
 

71.

As to Counts 18 through 23, the property to be forfeited also includes
approximately $1,349,496.00 in United States currency from UBS account
no. -0703.

As to Count 24, the property to be forfeited also includes approximately
$879,740.02 in United States currency from UBS account no. -0589.

If any of the property described above, as a result of any act or omission by a

defendant: cannot be located upon the exercise of due diligence; has been transferred or sold to,

or deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been

substantially diminished in value; or has been commingled with other property which cannot be

subdivided without difficulty, the United States of America shall be entitled to forfeiture of

substitute property, pursuant to Title 21, United States Code, Section 853(p), as incorporated by

Title 18, United States Code, Section 982(b)(1), and Title 28, United States Code, Section

2461(c), up to the value of the forfeitable property described above, including but not limited to

the following:

The real property commonly known as 5500 (to include 5510) West
Florist Avenue, Milwaukee, Wisconsin;

The real property commonly known as 201 Zephyr Way, #2800, Winter
Park, Colorado;

' One 2014 Chevrolet Corvette Stingray Convertible bearing VIN

1G1 YE3D74E5117919;
One 2016 Cadillac Escalade bearing VIN 1GYS4HKJ4GR416084;

Approximately $1,349,496.00 in United States currency from UBS
account no. -0703;

Approximately $879,740.02 in United States currency from UBS account
no, -0589;

The real property commonly known as S70W17655 Muskego Drive,
Muskego, Wisconsin;

The real property commonly known as N52W34254 Gietzen Drive,
Oconomowoc, Wisconsin 53069;

26

ESSE HS IAOGSTS-NIE FEU OE/20I19® PEGESA OP eS” BOVINE f°
 

i All right, title, and interest in Sonag Company, Inc.;

i, All right, title, and interest in Nuvo Construction Co., Inc.;

k, All right, title, and interest in C3T, Inc.;

l. All right, title, and interest in Sonag Ready Mix, LLC;

m. All right, title, and interest in Sonag I, LLC;

n, All nght, title, and interest in Trinity Marketing Services, Inc.;
0. All right, title, and interest in Grand C Trucking, LLC;

p. All right, title, and interest in ARS Properties LLC;

q. All right, title, and interest in MC Properties LLC;

I. All right, title, and interest in JAX Properties LLC; and
8. All right, title, and interest in LJ Properties LLC.
A TRUE BILL:

 

FOREPERSON

Dated: EYL SE

eae

MATTHEW D/KRUEGER
United States Attorney

 

27
CEE DSP TSW FILE OSASHS? BeRe dS Has BEeUMEMA>
